 THE HERALD CO.421TheHeraldCompanyandBuildingServiceEmployees,InternationalUnion,Local No. 200,AFL-CIOThe Post Standard Company, Inc.andBuildingService Employees, International Union,Local No.200, AFL-CIOThe Herald CompanyandSyracuseMailers UnionNo. 73. Cases 3-CA-2992, 3-CA-3193, 3-CA-3240,3-CA-3390, 3-CA-3486, 3-CA-3557, 3-CA-3283,and 3-CA-3179March 3, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn June 20, 1969, Trial Examiner Thomas F.Maher issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the Charging Partyfiled exceptions and briefs, the Respondent filed ananswering brief and a supplemental memorandum.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.' TheBoard has considered the Trial Examiner's Decision,theexceptionsand brief, and the supplementalmemorandum, and the entire record in this case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner insofar asthey are consistent with this Decision and Order.'Respondent's request for oral argument is hereby denied as the record,the exceptions and briefs adequately present the issues and positions of thepartiesThe Respondent excepts to the refusal of the Trial Examiner to permititto litigate the employee status of the distributors in the unfair laborpractice proceeding.We find that such refusal was properly denied, as theissue has been previously considered and decided by'the Board by ourdenial of review of the Regional Director'sDecision and Direction ofElection on November14, 1967,and by our denial of review of theRegionalDirector'sSupplemental Decision certifying the Union as thecollective-bargaining agent in an appropriate unit of the Respondent'sdistributors on February12, 1968,inCase3-RC-3965Upon reexamination of the entire record and briefs and exceptions inCase 3-RC-3965,and the Respondent'sexceptionsandbrief,andsupplemental memorandum in the above proceeding,including offers ofproof of alleged newly discovered,or previously not available evidence, wereaffirmouradoptionof the RegionalDirector'sDecisionandSupplementalDecision in these matters.We again conclude that theRespondent maintains control over the manner and the means of the workand the results to be achieved of the distributors involved herein and thatsuch distributors are employees of the Respondent and are not independentcontractorsThe following inadvertent errors in the Trial Examiner'sDecision arecorrectedTXD, second sentence, last paragraph of sectionIV, J, 4,1.We agree with the Trial Examiner that theRespondentplacedanunlawfulconditiononbargaining in negotiating with the Syracuse MailersUnionNo.73,theexclusivebargainingrepresentativeofRespondent'smailingroomemployee,regardingtheadditionofsituationholders.We find that the Respondent's conditioningbargaining with the Mailers upon its agreement notto seek the placement of Frey in the mailroom dealtwithworking conditions, a mandatory subject ofbargaining,and that the condition was illegallymotivated. However, in finding that the Respondentso qualified its agreement to add new jobs in themailroom, we rely upon the credited testimony ofChapelChairmanLanza and Union PresidentStone.Although, unlike the Trial Examiner, we donot rely upon the testimony of Respondent'sPresidentRodgers in this regard, we find thatRodger's admissions, as set forth in the TrialExaminer's Decision, support the Trial Examiner'scredibility findings and conclusions. Therefore, weadopt the conclusions of the Trial Examiner thatRespondent thereby refused to bargain with theexclusive representative of its mailroom employeesin violation of Section 8(a)(5) and (1) of the Act.32.The Trial Examiner found that the Respondentat all times between June 24, 1966, and January 23,1968, the date the Building Service EmployeesInternational Union, Local No. 200, AFL-CIO, wascertifiedasthemajority representativeof theRespondent's distributors, the Union represented amajority of the distributors on the basis of validauthorizationcards.He further found that theRespondent's conduct, as set forth in his Decision,of refusing to recognize the Union's majority statusor to bargain with it on behalf of the distributorssince June 24, 1966, was violative of Section 8(a)(5)and (1) of the Act. The Respondent contends thatthe Trial Examiner's findings which are based uponeventsoccurringmore than 6 months prior toFebruary 29, 1968, the date thata charge alleging aspecific violation of Section 8(a)(5) was first filed,arebarredbySection 10(b) of the Act. TheRespondent points out that the original unfair laborpracticechargefiledon July 12, 1966, andsubsequent amendments thereto, as well as othercharges filed, referred specifically and inferentiallyonly to alleged Section 8(a)(1) and (3) violations,and that a violation of Section 8(a)(5) can befounded only upon the February 1968, charge. Weagreewith the contentions of the Respondent.Accordingly,we find that the Trial Examiner'sfindings based upon events occurring more than 6months prior to February 29, 1968, are barred bySection 10(b) of the Act and are hereby overruled.,"time" should be "property",TXD, in 33, secondsentence, "July 12,1967," should be "July 12, 1966"'CfN L R B Y.Wooster Divisionof Borg-Warner Corp,356 U S 342'SeeKnickerbockerMfg Co,109NLRB1195, 1196-67;N L R B v./BS Mfg, Co, 210 F 2d 634 (C A 5)181NLRB No. 62 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, as the Union was certified as themajority representative in an appropriate unit ofemployee-distributors on January 23, 1968, pursuantto a Board-conducted election, we find in agreementwith the Trial Examiner, that the Respondent'srefusal to recognize the Union's majority status, ortobargainwith the Union since the date of itscertification, violated Section 8(a)(5) and (l) of theAct.Consequently, our overruling the findings oftheTrialExaminer of Section 8(a)(5) violationsprior to the Union's date of certification does notaffect the Trial Examiner's ultimate finding that theRespondent has refused to bargain with the Unionas the exclusive bargaining representative in the unitof employee-distributors found appropriate by theBoard or the remedy provided in his Decision.'3.Byway of remedy, the Trial Examinerrecommended,interalia,thattheRespondentreinstate the contracts of those distributors againstwhom the Respondent was found to havediscriminated, and "to make them whole" for suchcompensation as they may have lost as the result ofRespondent's discrimination against them. The TrialExaminer also recommended that the Respondentmake whole those employees from whom promotionmoney and other compensation was discriminatorilywithheld. The Charging Party in its exceptions andbrief has requested clarification of the meaning ofthe make whole requirement as it applies to certaindiscriminatees, and to provide for those benefits thatwould have inured to the distributors had theRespondent not failed to bargain in good faith. Weagree with the Charging Party that the make wholerequirement includes adjustments such as promotionmoney and subsidies withheld from discriminateesMalvasi and Smith, whose territories were in adeteriorating condition, the same as was paid tononunion adherentsin similarsituations.We findthat thisissuewas fully litigated and closely relatedto and contained within other matters alleged in thecomplaint, and that the discriminatory treatment ofMalvasi and Smith in this regard was violative ofSection 8(a)(1) and (3) of the Act. However, themake whole requirement is not intended to includeeither the 2-cent increase which was given to somedistributorsand not other distributors when theRespondentraiseditsnewspaperprice,orreimbursement to those distributorswhowere'In view of our decision herein,we find it unnecessary to, and do not,pass upon the validity of the authorization cards used as a basis to supportthe Trial Examiner's findingthat theUnion enjoyedmajority status on andafter June24, 1966 Nor dowe find it necessary to pass upon the validityof the TrialExaminer'sbargaining order based upon such authorizationcard showing to the factual situation hereinThe Trial Examinerfound that certain specific instances of Section8(aX5) and(1) violations occurred on and after June24, 1966,the date hefound the Respondent was obligated to bargain withtheUnion To theextent that the Respondent has engaged in such conduct after the Union'scertification on January23, 1968,e g., unilateral promulgation of new andrevised contracts, the withholding of promotion money,refusing to bargainregarding inserts, the cancellationof "turkeyawards"without priorconsultation with the Union,we affirm theTrial Examiner's findings inthis regard.chargedforfailuretodelivernewspapersonThanksgiving Day 1965, since there is no showingthat the Respondent's treatment of distributors inthesematterswas discriminatorilymotivated.Wealso deny the Charging Party's request for remediesbeyond those provided by the Trial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and hereby orders that Respondent,The Herald Company, Syracuse, New York, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified:Footnote 58 should be amended to read asfollows:"In the event this Order is enforced by ajudgment of the United States Court of Appeals, thewords in the notice reading `Pursuant to theRecommended Order of a Trial Examiner of theNational Labor Relations Board' shall read `Postedpursuant to a Judgment of the United States CourtofAppeals enforcing an Order of the NationalLabor Relations Board.' "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: Upon chargesfiled between July 12, 1966, and July 16, 1968 by BuildingService Employees International Union, Local 200, hereinreferred to as Local 200 or the Union, against The HeraldCompany, and the Post Standard Company, Inc , referredto herein collectively as Respondent, and a charge filed onMarch 3, 1967 by Syracuse Mailers Union No 73,referred to as the Mailers, against The Herald Company,theRegionalDirector for the Third Region of theNational Labor Relations Board, herein called the Board,on December 29, 1967 issued a consolidated complaintagainst the Respondent herein and thereafter, on August5, 1968, issued a further complaint against Respondent,which,pursuant tomy order at the hearing, wasconsolidatedwithcases then before me for hearing.Therein it was alleged that the Respondent had violatedSections 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended (29 U.S.C., sec 151 et seq ),herein called the Act. In duly filed Answers Respondent,whileadmitting certain allegations of the complaint,denied the commission of any unfair labor practices.Pursuant to notice a trial was held before me onvarious days in June and September 1968 in Syracuse,New York, where all parties were present, represented bycounsel and afforded full opportunity to be heard, topresent oral argument, and to file briefs with me. Allparties filed briefs on or about November 15, 1968.Upon consideration of the entire record, including thebriefs filed with me, and specifically upon my observation THE HERALD CO.423of each witness appearing before me,' I make thefollowing:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE ISSUES1.The single employer status of the The HeraldCompany and Post Standard Company, Inc.2.The status of the Association as a labororganization.3The employee status of the distributors asdetermined in a related representation case4.The agency or supervisory status ofWilliamDempsey.5Evidence of interrogation, threats, promises ofbenefits,implied surveillance, solicitation of surveillance,promulgation of a no-solicitation rule, solicitation ofwithdrawals from the Union, warning of refusal tobargain and the solicitation of individual agreements, asunlawful interference, restraint and coercion.6Terminationofdistributors'agreementsasdiscriminatory discharges.7Withholding of loans, bonuses, promotion moneyand subsidies as unlawful discrimination.8Majority status of the association and the Unionbased upon authorization cards.9.Effect of Board certification of the Union uponRespondent's refusal to bargain.10Unilateral actions as refusal to bargain11. Imposition of condition that Joseph Frey not behired as an unlawful refusal to bargain12.Creation of new job situations as a bargainableissue.Ii.THE BUSINESS OF THE RESPONDENTThe Herald Company, is admitted to be a New Yorkcorporation. The Post Standard, according to stipulationsof the parties and the undenied testimony of StephenRogers, president and publisher of the Herald Company,isanoperating division of the Herald Company Each isengaged in the printing, sale and distribution ofnewspapersand related products at their plant inSyracuse,New York, and hold membership in orsubscribe to interstate news services, publish syndicatedfeatures and advertisements of nationally sold products,from which each derives an annual gross revenue in excessof $500,000. Upon the foregoing I conclude and find thatRespondentsTheHeraldCompany and The PostStandard Co , Inc , are engaged in commerce within themeaning of the Act.With respect to the relationship of the foregoingRespondents as employers of the individuals involvedherein a determination in this respect has been made bythe Regional Director in his decision of July 19, 1968, inThe Herald Company and Building Service EmployeesInternationalUnion,LocalNo 200, AFL-CIO,Case3-RC-3965.2 Therein it was determined that the employeesforwhom the petitioning union sought representativestatus,being those distributors in the instant proceedingwhosebargainingrepresentative isallegedtohaverequested and been refused recognition and bargaining byII have considered the testimony of all witnesses,including those whosetestimony I neither accept nor refer to In evaluating the testimony of eachwitness I have relied specifically upon his demeanor and have made myfindings accordinglyAnd while, apart from considerations of demeanor, Ihave taken into account inconsistencies and conflicting evidence, my failureto detail each of these is not to be deemed a failure on my part to havefully considered itBishop and Malco,Inc,159NLRB1159, 1161theHeraldCompany,'wereneitherindependentcontractors nor supervisors as claimed by their employer,but employees within the provision of Section 2(3) of theAct. Upon the authority of this determination as it relatesdirectly toRespondent's refusal to bargain with therepresentative of these individuals whose status had beenlitigated,' I conclude and find that the distributors of TheHerald Company are employees within the meaning of theAct.Ithas been stipulated and agreed between the partiesthat distributors of The Post Standard Co , Inc. haveduties identical to those of The Herald Company and aresubject to identical direction and control I accordinglyfindand conclude that these distributors are alsoemployees within the meaning of the Act.From the credited testimony before me there isevidence of common ownership in the person of Mr. S I.Newhouse, unified management and common directionwith a centralized and identical labor policy administeredunder the direction and control of President Rogers.Moreover, the newspapers published by each are printedat a common plant facility and the Sunday edition of thenewspaper has since May 1965 comprised a combinedsingle edition.Accordingly, I conclude and find that thetwo organizations constitute a single. employer for allpurposes in this proceeding.'Ill.THE LABORORGANIZATIONS INVOLVEDIt is admitted by the parties and I accordingly concludeand find that Building Service Employees InternationalUnion, Local No 200, AFL-CIO, and Syracuse MailersUnion,No. 73 are each labor organizations within themeaning of Section 2(5) of the Act.The Newspaper Distributors Association, herein calledtheAssociation, was an organization of the Respondents'distributorswhom the Board, in Case 3-RC-3965 hasdetermined to be employees within the provision of theAct.' It is evident from the testimony I have creditedhereinand the admissions of Respondents' officials,including President Rogers, that the Association, prior toitsmergerwithLocal 200, sought to represent itsmembers in negotiations and discussions with theRespondents with regard to working conditions and termsof employment. I therefore conclude and find that theAssociation meets the requisite statutory criteria and is alabor organization within the meaning of Section 2(5) ofthe Act'By order dated November14, 1967,the Board denied the Employers'request for review of the Regional Director's Decision and Direction ofElectionThereafter,following the receipt and consideration of furtherbriefs in the matter, the Board,onDecember4,1967,denied theEmployers'Motion to Reconsider its earlier denial of request for reviewPursuant to the aforesaid Decision and Direction of Election an 4lectionwas held in whichLocal200 was selected by a majority of the Employers'distributorsOn January23, 1968,theRegionalDirector issued hisSupplementalDecision overruling the Employers' objection to conductaffecting the results of this election,and on February 12, 1968, the Boarddenied the Employers'request for review of the Regional Director'sSupplemental Decision'CfN L R BvSagamoreShirt Co365 F 2d 898 (C A D C)'Pittsburgh Plate GlassCo v N LR B,313U S 146, 162,N L R B vSagamore ShirtCo. supra, N L R BvUnion BrothersInc403 F.2d883, 887 (C A 4)'Uponmy conclusion herein that the Respondents are a commonemployer and having found as I have herein(infra)that there is a singlethread of illegal motivation centered in the common management of theenterprise I deny Respondent's Motion for Severance of the several casesbefore me'Seeinfra 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE UNFAIR LABOR PRACTICESA. IntroductionThe dispute with which this proceeding concerns itselfwas generated by the contested status of the distributorswhose function it is to distribute the Respondents'newspapers.These distributorsareinthefollowingcategories:City Distributors,Motor Route Distributors,StreetSaleDistributors,SuburbanDistributorsandCounty Distributors.After considerable hearing and litigation growing out ofeffortson the part of the distributors to organizethemselves and to be represented for the purpose ofcollectivebargainingitwasdeterminedinCase3-RC-3965, contrary to the position of Respondent, thatthese were not independent contractors nor supervisors asclaimed,butemployeesAccordingly, theRegionalDirector in his decision of July 19, 1967, directed anelection be held to determine the representation of theseemployees in a bargaining unit appropriate for thepurposes of collective bargaining described as followsAll city, motor route, street sales, country and suburbandistributors employed by the Employer at Syracuse, andthe centralNew York area, but excluding all otheremployees,officeclericalemployees,guards,professional employees and supervisors as defined in theAct.Thereafter on January 4, 1968, an election by mail ballotwas held in which 63 of the 109 distributors selected Local200 as their bargaining representative. The RegionalDirector, after considering timely objections to conductaffectingtheresultsof the election, and rejectingallegations that there was additional and newly discoveredevidence thatwould affect his earlier determination,certifiedLocal 200 as the bargaining representative of thedistributors in the unit described above. The Respondentthereafter filed with the Board its petition for review oftheRegionalDirector'sactionandamotion forreconsideration, each of which was denied by the Board.The matter was further pursued in the U.S. District Courtwhich refused to enjoin the Union's certification. Thisrefusal by the Court was thereafter sustained by the U S.Court of Appeals for the Second Circuit inThe HeraldCo. v Vincent,392 F.2d 354.'It is apparent from the record that Respondent hasnever become reconciled to the distributors' efforts atself-help nor to the resolution of the attendant legal issues'During the course of the hearing before me counsel for Respondentmade repeatedeffortto inject the issue of the employee status of thedistributorsFor the well settled reason that such an issue, fully litigated ina representation proceeding,may not thereafter be relitigated in asubsequent unfair labor practice case which concerns the identicalsubjectmatter, in the same context,Irefused testimony,after full opportunity forlegal argument in supportof suchrelitigationOffers ofproof have sincebeen provided me and are incorporated in the recordAfter reviewof theseIam persuaded that my original rulings excluding the evidence wascorrect I accordingly reject theoffersand reaffirmmy rulingsN L R BvSagamoreShirtCompany,365 F 2d 898, 904 (CA, D C ),NationalVan Lines,123NLRB 1272, 1273, fn4,PittsburgPlateGlass Co vNLRB,313US 146,158Upon Orderto ShowCause servedupon all the parties, no valid causebeing presented,the Regional Director'sDecision and Direction of Electionand his Supplemental Decisionand Certificationof Representation in Case3-RC-3695have been incorporated into the record of this proceeding andare reproducedasAppendix A and AppendixB, respectively,of thisDecisionin their behalf. On the contrary, a climate of contentiolhas pervaded all aspects of the relationship betweeimanagement and employees and what follows herein wilbe an effort, gleaned from the credited testimony in thirecord, to describe this situation in objective perspectiveOne further aspect of Respondent's contention with it:employees and their certified bargaining representative;mustbenotedAs the controversy involving thidistributors persisted, a further aggravation developed itthe mailing room of The Herald over job assignments ancseniority allocation under the current contract in forctbetween Syracuse Mailers Union No. 73 and RespondentThis dispute concerned itself with alleged discrimination ofa one-time emp)oyee in the mail room, Joseph Frey, Sr.who subsequently became a distributor and involved in thedisputes in that area. Because of this relationship and theinterrelated overtones touching each of the two areas ofcontention(infra)Ipermitted the continued consolidationof cases involving each issue and denied Respondent'smotion to sever. A review of the record reaffirms mybelief that these cases are inextricably connected and Inow reaffirm my rulings in this respect.B. The DistributorsAlthough it has been conclusively established upon anextensive record in Case 3-RC-3965 that the distributorsare employees and not independent contractors and thatthis status has been determined after full study of theduties they perform it would nonetheless contribute to thebetter understanding of the case if the duties of theseemployeesand relevantworkingarrangementsweresummarized at this point without in any way suggesting acorrection, condition or limitation upon any finding in thisarea previouslymade by the Regional Director andaccepted by the Board. (See Appendices A & B)Actual distribution of the paper to the subscriber isaccomplished either by carrier boys who deliver the paperto the home or by drivers who deliver by auto. The latter,known as motor route distributors, primarily deliver tosubscribers in rural and suburban areas placing aprewrapped newspaper, the "stick", in a,tube located atthe curb of the street or road. These are known as "stickroutes".Motor route men also have carrier boys to whomthey distribute newspapers for home delivery.The city distributorsmaintain their distribution tocarriers by delivery to various carrier locations and byoperating one or more stations to which carrier boysreportfortheirpapersThe suburban and ruraldistributors operate inmuch the same fashion over awider area. And finally, the street sale distributors operatein the city, servicing news stands, stores and hotelsAll of the distributors whose locations permit operatewhat are known as honor boxes. These are unmannedstreet corner newspaper facilities where a slotted box, thehonor box, is located to receive the purchaser's paymentfor the paper Because not all of the customers respect thebasic spirit of these boxes it has been found that theincome from them must be supplemented to compensatethe distributor for his loss. This compensation is referredto throughout the decision as the "honor box subsidy."The maintenance of circulation is a matter of primeconcern to management To accomplish this variouspromotional devices have been used over the years.Among these were contests among the carrier boys,bonuses,and at Thanksgiving time the awarding ofturkeys to those reaching or exceeding their quota To THE HERALD COsupport these incentivesmanagement provided what isreferred to as promotion moneyThe distributor operates within his assigned territoryunder what is referred to as a franchise As explained inconsiderable detail in the representation case Decision andDirection of Election(infraAppendix A) a franchisetakes the form of a contract with the individual distributorsetting forth the terms and conditions of his employmentWith the approval of management it may be, and as weshall see, frequently is the subject of sale to qualifiedapplicants for distributorshipsBecause the contract andfranchise arrangements are so much a part of the overallsubjectmatter of this case further consideration of themwill be reserved for discussion at a more appropriate placein this decisionC The Self-Organization of theDistributorsFor a number of years the Newspaper DistributorsAssociation comprised only the distributors who hadcarrier boys, then known as City District Distributors InMay 1965 the Association was reorganized to include allthe distributors who wished to loin and William J Irvingwas elected presidentElmerWili,Tony Viggiano andCornelius Schwartz were elected vice president, secretaryand treasurer, respectivelyBy-lawswere drawn upsometime in July During the first week in June 1966affiliation with Local 200 was first discussed Joseph Frey,Sr, a distributor, communicated with representatives ofLocal 200 with a view to arranging such an affiliation andshortly thereafter a special meeting of the Association wascalled for June 16, 1966, at the Yates Hotel, in downtownSyracuseAt this meeting affiliation with Local 200 wasdiscussedatgreat length and the membership of theAssociation thereupon voted unanimously to join theUnionFollowing this action officers of Local 200 whohad been present during themeetingdistributed amongthe 48 Association members present application cards formembership in Local 200 which also included the signer sauthorization to the Union to represent him in collectivebargaining negotiations with Respondent The card readsas followsForm S- IAPPLICATIONFOR MEMBERSHIPBuilding ServiceEmployees' International UnionLocal Union No 200Ihereby request and accept membership in the BldgService Int'lUnion, Local 200AFL-CIO, andauthorizesaid unionto represent me and, in my behalfto negotiate and conclude any and all agreements as towages,hours and other conditions of employment Thisfullpower and authority to act for the undersignedsupersedesand cancels any power and authorityheretofore given to any person or organization torepresentme I agreeto be bound by the Constitutionand By-Laws, and the rules and regulations of theInternational and the Local, and by any contracts thatmay be in existence at the time of this application orthat may be negotiated by the UnionDateSignedResidence425City and StateInitiation Fee S.Social Security NoOccupationEmployed by(To Be Kept on File by Local Union)Because the designation of Local 200 at this time bywhat is claimed to have been a majority of the distributorsisdeterminative of a number of issues present in this casethe details of the employee designation will be set forth atthis pointThus it appears from the testimony of those who signedcards at this meeting that the cards were distributedamong them after considerable discussion of the Unionand of its anticipated function as bargaining representativein their behalf The members present each received a card,filled it out, signed it and turned it in to Employee Irvingwho turned it over to Samuel Villani, Secretary-TreasurerofLocal200'Betweensixandnineadditionalauthorizations were obtained between meeting and July 6At the hearing before me each employee who attendedthemeeting identified his signed card as the one turnedover to the Local 200 officials In the course of thetestimony each satisfied me that he had not only filled outthe card and signed it but that in so doing that he hadread what he signed Over objection of Respondent andconsistent with the discretion vested in me by the Board'on thevoir direexamination of witnesses concerning thecircumstances surrounding the signing of the card Ilimited counsel to the facts of the actual reading andsigning 11 Upon my observation of these witnesses, each ofwhom I credit, I am presuaded that each is of better thanaverage intelligence, is acutely aware of the so-called factsof life and conversant with the phenomena of currenteventsEach one of them testified that he had read thecard before he signed it The card, as set forth above, isclear and unambiguous in its language authorizing theUnion to bargain for the signerWith this in mind andupon my evaluation of the testimony of each signer I amconvinced that he understood what he had read " I haveno hesitancy, therefore, in finding as I do that by hissignature each distributor manifest at least an implicitThe foregoing account ofthe organizationof thedistributors is thecreditedtestimonyof Employee William Irving who vouched for thereceipt of a card for each of the48 memberspresentCf ITartel andSon119 NLRB 910 912 enfd 261 F 2d 1 4 (C A 7) MinkDaytonInc166 NLRB No 79'Bryant Chucking Grinder Company160 NLRB 1526 1527 fn 2"My ruling in this respectisnot to be confused withmy limitation ofthecrossexaminationbycounselforRespondentconcerningwhattranspired at theJune 16 1966meeting attheYates HotelAfter theextensive questioning of 14 witnesses concerning the natureof the YatesHotelmeeting I ruledthat furthertestimonyon the subject would becummulative and that Respondent was precludedfrom further inquiry inthat area unless it relateddirectly to the credibilityof the witness beingquestionedas was the case withEmployee AnthonyNewman whom Icredit"The wordingof the authorization card is an importantfactor indetermining whether an employee meant to authorize the union as hisbargaining agentWhen a card is clear on its face as designating the unionas bargaining agent it is not subject to parol impeachment merely becausethe employee was told that the purposeof the cardwas to secure anelectionThe card itself effectively advises the employee ofthe purpose toconstitute the union as bargainingagentN LR B v Sagamore ShirtCompany 36S F 2d 898 906 (C A D C ) 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDintention to designate the Union as his bargaining agent,irrespective of whateverotherpurpose he may have had,or had been told him, or whatfurtherunderstanding hemay have had. I therefore conclude and find upon thesubmission of signed authorization cards into evidence andthe credited testimony of employees signing them thatduring June 1966 and prior to July 6, 1966, 54 distributorsdesignated Local 200 as their bargaining agent Of thisnumber 45 distributors signed cards at the June 16meeting,'2 and their cards were submitted in evidence atthe hearingThe following additional cards were signed and filedthereafter.Joseph Chiarmontecredibly testified that hedid not attend the meeting but requested an authorizationcard from Irving the following day which he identified atthe hearing. He read and signed the card and then turneditback to IrvingJohn Skripnikrequested a card of Employee ViggianoOne was sent him on June 22, 1966, which he read, signedand immediately returned to Viggiano by mail. Hecredibly identified it at the hearingJohn Czerowhad not signed his distributor's franchiseagreement until a month after he attended the June 16meeting where he signed an authorization card He wasactually employed as a distributor however before June16.Although Czerow's card cannot now be located Iaccepthistestimony that he did read and sign theauthorization card at the June 16 meeting In this case, asinthosewhich follow, I am disposed to accept anemployee's credited testimony that he signed a card at aspecific time as an adequate substitute for the card itselfand as evidence that he had authorized the Union torepresent himVernon Garris,whose signed authorization card cannotbe located, credibly testified that he attended the June 16meeting at the Yates Hotel, filled out a card and afterhaving read it, signed it and returned it to the desk whereViggiano and Irving were seated.Gerald King,whose signed authorization card cannotbe located, credibly testified that he signed one atEmployee Viggiano's request several days after the June16meeting.He read the card before returning it toViggiano who credibly testified to its receipt.Paul Frasesigned an authorization card a week afterthe June 16 meeting Although the card cannot now belocated he credibly testified that he read the card beforesigning it and then returned it to Viggiano who told him it"The credited testimony of the following employee-signersWilliam IrvingDaniel RothschildShirley TenityAnna SiebertGeorge YoungJamesTortoraMary GuzewiczAuthar WaterburyElmer WiliGary ZimmerNorman SallersonCarl KellyCornelius SchwarzRobert JMoranRobert RansomDelbert NevilleBetty LabovitchWilliam KellyPeter MalvasiM C GanleyNaomi ClarkS Gordon FautsRichard HookerRobert CrowellClaytonJohnsonHoward L HillOscar DearKenneth IngersollFloyd GrinnalsHubert HamiltonMelvin N Zimmer, SrWilford ThompsonRobert H YoungloveCharles ParkinsonRobert JMcCllannonLouis BerringArthurL PischetteLucian M ColellaAnthony W NewmanNorman SmithCarmen DavoliMalvin Zimmer, JrPhillip DavoliJoseph Frey, SrTonyViggianowas for membership in the Union Viggiano crediblytestified to the receipt of this cardGraham Wells,whose card cannot be located, crediblytestified he was given an authorization card by ViggianopriortotheJune 16 meetingAfterreadingheimmediately signed it and returned it to ViggianoNorman C FreelandandWilliamE Spring,employedas distributors in June and July 1966, each signed unionauthorization cards at the June 16, 1966, meeting but havesince diedAll parties stipulated to the authenticity oftheir signatures on the respective cards and EmployeeIrving credibly testified as to their attendance at themeeting, as to what transpired at the meeting and as tothe fact that both Freeland and Spring each submitted asigned card to him at thattimeIaccordingly includethese two cards among those held by the Union prior toJune 24, 196613Upon the foregoing, based upon credible testimony, Iconclude and lind that on or before June 24, 1966, theUnion had been authorized to bargain in behalf of 54 ofRespondent'sdistributors,amajorityofthe104distributors stipulated to have been employedat thistimeAdditional cards, not included to compute the Union'sinitialmajority but which support its majority thereafter,were received as lollowsGeraldWestcott,whose authorization card cannot belocated, signed such a card in July 1966 about a monthafter the June 16 meeting at the Yates Hotel. He did so atthe request of Employee Viggiano who told him to read itoverThis he did and aftersigningithe returned it toViggiano Viggiano credibly testified to this transaction.VernonF LeFever,whose authorization card ismissing, identified the authorization card in evidence asidentical to the one he signed. On further examination hisrecollection of signing a card became exceedingly dim, tothe point of not recalling whether he signed a card or notHe did volunteer that he was a member of the Union anddisplayed his membership book; and his name, togetherwithalltheotherswho signed authorization cards,appears on the Union's roster of dues-paying members,beginningSeptember 27, 1966Upon the foregoing,without reference to LeFever's conflicting testimony, Ifind that as a dues-paying member of the Union he hadthereby authorized it to represent him since September1966Robert Shipley,whose authorization card is among themissing, credibly testified that after reading it he signedsuch a card in September 1966 at the request of EmployeeIrvingDavid Alexander,whose authorization card is missing,testifiedhe signed it in late September 1966 Uponcross-examination he testified that this signing occurred atthe meeting of distributors in the Yates HotelWhile therewas only one such meeting at the Yates, and that on June16, I am still not inclined to accept that as the date onwhich he authorized the Union to represent him In itsunresolved state I accept only Alexander's obviousforthright testimony that he read and signed the cardBecause the Union's dues roster shows him paid up sinceSeptember 27, 1966, 1 will accept that date as hisauthorization.LindoVincent,whose authorization card is alsomissing, credibly identified the card as the one he read,signedand returned to either Irving or Viggiano inSeptember 1966 at the union hall Vincent, who did notobtain his distributor franchise untilAugust,was notamong the majority established in June 1966, but his"1 Taitel and Son, supra THE HERALD CO.creditedtestimonyand his payment of union duesbeginning in September 1966 confirms his authorization ofthe Union as his representative as of that dateJoseph Brisson,whose authorization card cannot belocated, credibly identified such a card as the one heobtained from Viggiano at the plant in October orNovember 1966After reading it he returned it toViggiano. The Union's dues roster lists Brisson as payinghis first union dues on October 24, 1966, and upon thisand his credited testimony I would fix this date as on orabout the one upon which he authorized the Union as hisbargaining representativeWilliam Griffithfirst signed a union authorization cardon June 16 at the Yates Hotel He credibly testified,however, that he sold his franchise in June 1966. Thus hedoes not appear to have been an employee on July 6,contrary to the fact that the fact that the stipulated list ofemployees for that period carries his name Accordingly, Ido not include his name amongemployeeswho hadauthorized the Union to represent them at that timeHowever, he purchased a new franchise in November 1966and began paying union dues on November 30 As of thatdate I would include Griffith among those authorizing theUnion to represent themA review of foregoing findings which relate toemployees who signed union authorizations or otherwisesignifiedtheirauthorizationafterJuly 6, and beforeDecember 1, 1966, discloses the addition ofsevenadditional employees. During this same period the recorddisclosed that on August 1966Majorie Ganleysold herfranchise andPhillipDavolidid likewise, thereby ceasingto be employees. Thus by December 1, 1966, the recordreflects a net gain of five employees. Upon these findingsand those made above(supra)and upon the union duesroster which appears in the record, I conclude and findthat as of that date the Union represented a total of 59 ofRespondent's 104 distributors for bargaining purposes.'"D The Hostility between Distributors and theRespondentDuring the period beginning with the reorganization oftheAssociation inMay 1965 through June 1966 when itaffiliatedwith theUnion,asdescribedabove,andthereafter, there was continuing friction between it and itsindividualmembers on the one hand and the Respondenton the other To the extent that they can be categorizedand set forth chronologically an account of the incidentsmaking up this contention follows.IThe insertsThe pre-printed tabloid, usually a special advertisementreceived in advance of the regular issue of the newspaper,inmost cases the Sunday edition, was known as an"insert," deriving its name from the fact that it had to be"CharlesWilson,whose signed authorization card appears in the record,testified that he read and signed it at the June 16 meeting at the YatesHotelHe further testified that from what he heard at the meeting theholding of an election"was the general object of the card in the firstplace "When confronted with the fact that he had thereafter paid uniondues his recollection failed himUponWilson's inconsistent testimony and the fact that he may well haveheard discussed only the oneobjectof the card, the election,Iam notdisposed to include him among those authorizing the Union,and I rejecthis card By so ruling, however, I specifically note that nothing in Wilson'stestimony would possibly suggest that any of the other 59 distributors uponwhose testimony I rely herein were similarly confused in their selection ofthe Union to represent them, or that they or any of them understood thatholding an election was the sole objective of the solicitation of cards427inserted into the paper before delivery. The insert was asource of extreme aggravation among both distributorsand carriers. By 1965 it was claimed by the distributorsthat the frequency of inserts had increased to such anextent that this added work for themselves and thecarriers making the insertions and the added weight of thepaper justified additional compensation.'sThe dispute crystalized when individual letters were senttoRespondent by fifty of the distributors on August 13,1965 stating it would be "necessary" that the Companyreimburse each distributor one cent for each tabloid,pre-printorcomic inserted afterAugust 22, 1965Thereafter on August 16 or 17 Irving, the Associations'president, was summoned to the office of Harry Felts, thePostStandard's circulationmanager.A conversationbetween the two ensued in which Felts asked Irving whyhe thought he should receive extra money for deliveringthe inserts and Irving explained the added burden on thecarriers.After further comments by Felts dealing with thecosts involved in printing the inserts he asked Irving if hewere going to deliver inserts on the coming weekend, theAugust 22 deadline set in the letter, and Irving told himhe did not know. When pressed on this point by FeltsIrving replied that "there are certain things I don't eventellmy wife," and the meeting ended. At about the sametime Irving had an almost identical conversation withPresident Rogers and when asked if he would deliver theinserts gave the same non-committal answer.Contemporaneous with this dispute over payment formaking inserts and the Association's insistence uponpayment under the outstanding contract Respondent inSeptember 1965 prepared a new contract which, from itspoint of view according to President Rogers, brought theinsert problem into clearer focus by specifically requiringthe delivery of "complete newspapers intact, includingpre-prints, supplements, and inserts designated by theNewspaper." The Respondent's unilateral efforts to secureagreement to this new arrangement will be considered infurther detail,infraImmediately thereafter Respondentsought a temporary restraining order and permanentinjunction in the New York State Supreme Court against62 named distributors seeking to prevent them frominterferingwiththedeliveryoftheinsertswithRespondent's Sunday editions. The request was ultimatelydenied by the court on September 21, 1965.1"Meanwhile, despite the ultimatum in their August 13letter, the distributors appear to have continued makinganddeliveringtheSunday inserts, Irving crediblytestifying to the excessively large and frequent inserts thatwere sent them between that date and December 4, 1965.During the period immediately prior to December 4,however,thesubjectbecamecriticalupontheAssociation's notification to Respondent on December 1that in view of its failure to compensate the distributorsfor making and delivering inserts after August 22, "it will,therefore be incumbent upon you after December 4, 1965"Respondent'sPresidentRogers conceded that complaints had beenmade to him and thattherehad been an increased amountof preprinting,some of it the resultof themerging ofthe SundayPostStandard and TheHerald in May 1965. The installation of newpresseswas calculated toreduce this preprintingand reducethe numberof insertsto thepreviousrate of 3 or 4 per year"A reading ofthe pleadings and order in the action discloses that anorderto show cause signedby a Judge of the New York State SupremeCourtand returnableon August 23, 1965, was not finally considered untilSeptember 22, 1965, at whichtime the motion for a preliminary injunctionwas deniedIaccordingly rejectPresident Rogers' testimonyto the effectthat a restrainingorderhad been granted against the named distributors 428DECISIONSOF NATIONALLABOR RELATIONS BOARDto provide the necessary employees to make the insertionsaforementioned."Itwas the "Howard inserts," an advertising tabloid ofHoward Clothing scheduled to be delivered with theSunday, December 5 paper, that precipitated what will bereferred to as the Howard incident.During the week prior to December 5 the HowardCompany reported to Rogers they had received calls,presumable from distributors, stating that the Howardinsertswould not be delivered on the coming Sunday.Thereupon, on either Thursday or Friday afternoon,Rogers had a discussion in his office with Irving, thesubstance of which was Rogers' inquiry if the distributorswould deliver the Howard Clothing insert To this Irvinggave an evasive answer - "I didn't give him a yes and Ididn'tgive him a no." Thereafter on late Saturdayevening Employee Viggiano, Secretary of the Association,received a call from Rogers asking him to come to hisoffice,Rogers having been told by the transportationsupervisor that Viggiano was planning not to deliver theHoward inserts.Viggiano reported this summons toIrving, stating he had checked with the Association'sattorney, a Mr. Pearlman who instructed him to keep theappointment but to bring a witness. Irving accompaniedViggiano to Rogers' office as witness to the scheduledconversation. Rogers was in the transportation office whentheyarrivedattheplantand invitedViggiano toaccompany him to his office. Viggiano signaled Irving tojoin him. As the trio progressed to Rogers' office Rogerstold Irving that he wished to speak to Viggiano alone andtook him into his office, asking him if he was going todelivertheHoward insert. Irving tried to restrainViggiano from going in and from answering Rogers,reminding him of the lawyer's instructions not to speakwithout a witness. Rogers meanwhile sought to ejectIrving from the office. This was accompanied by anexchange of angry invective but concededly no physicalcontact, although it appears that at one juncture IrvingreachedRogers' desk and pounded it to emphasize hisobjectiontothequestioningofViggianoRogersrepeatedly shouted to Irving to leave the building, andIrving, as he was eased out of the room, replied severaltimes "I'm leaving" and left.On Sunday December 5, approximately 25 distributors,including Irving, failed to deliver the Howard inserts withthe paper, according to The Herald's circulation manager,Louis Kennedy. It was estimated by Rogers that 30,000 ofthe inserts went undelivered.Shortly after the Howard incident the Respondentagain sought a State Court injunction It was obtained onDecember 8, 1965, and the result was to restrain thedistributors from refusing to make the inserts and torequire them henceforth to deliver a complete SundayeditionThis injunction remained in force throughout theChristmas shopping season.Following these abortive efforts to obtain addedcompensation for making inserts the distributors resortedto a new tactic. After the first of the year they decided totemporarily withhold a weekly payment. The distributorsgave their weekly deposits to an officer of the Association,who, after a delay of a day or two, submitted the depositsinbulk to the Company. Shortly thereafter the matter ofreceiving additional pay for making inserts was submittedto arbitration in a dispute involving Daniel Rothchild, oneof the distributors, and it was determined by the arbitratorthatdistributorswerenotentitledtoadditionalcompensation under the contract. The subject, however,continued to be a source of basic irritation with thedistributors and resulted in a series of confrontations andcontract disputes thereafter To the extent that these relateto individual distributors and to alleged discriminationagainst them they will be considered in their separatecontexts.Generally,however,Respondentand theAssociationmaintained a high level of tension on thesubject2.The Thanksgiving 1965 delivery failureAs previously noted (fn. 15) the Company was in theprocess of installing new presses during the Fall of 1965These presses, according to President Rogers, wouldproduce a larger edition and would eliminate some of thepre-printing that plagued both distributors and Company.The first run of the presses was scheduled for theThanksgiving Day editionDue to mechanical failure theinitial runwas far from a success and created a situationthatRespondent claimed was one of the bases forrelieving certain of the distributors of their franchise. ItappearsfromPresidentRogers'estimatethattheThanksgiving edition was from 2 1/2 to 3. hours late inreaching the mail room where a considerable number ofdistributors were impatiently waitingAs a consequence ofthis delay Rogers conceded that in some instances thedeliveries would have to be made by carrier boys after 7p.m in violation of a State law prohibiting such use ofcarrier services. In fact CirculationManager Kennedytestified that complaints were relayed to him the nextmorning from the parents of some of the boys who diddeliver papers late.As a consequence of the late delivery of the paper tomany of the distributors the papers were not delivered tocustomers inmany instances by the carriers, anddistributors refused to reimburse the Company for thesepapersAmong those involved was Arthur Pichette whocredibly testified that his allotment was not delivered tohim until after 8 p.m when all the boys had gone home.As a consequence his papers were not paid for InPichette'scase,as in the case of numerous otherdistributors, the refusal to deliver the Thanksgiving editionwas considered by the Respondent to be a concerted efforton the part of the Association members to harass theCompany, and in the individual terminations whichfollowed it was assigned as one of the controlling reasonsIt is significant, however, that although this was deemed adetermining factor Rogers in his testimony could not seemto recall specifically who among the distributors did or didnot refuse the Thanksgiving delivery3. Individual encounters between distributors andmanagementAt approximately the same time that the distributors,individually and through the Association, were engaged inaconcerted drive to improve their compensation bypayment for the inserts Respondent undertook a campaigndirected at this group. It began with conversations withindividual distributors, many of whom thereafter incurredRespondent's disfavor and were either eliminated asdistributors or offered less favorable contract terms.Richard Flaherty, a member of the Association, hadbeen told by Supervisor John Mulvey in October 1965that if he joined the Association he would lose his Sundaysubsidy" and his contract would not be renewed. In"The Sunday subsidy as used herein is an amount of money given THE HERALD CO.429January 1966, Supervisor Conboy of the Post Standardhad at least four conversations with Flaherty on the samesubject, some in the presence of Mulvey Initially he wascalled in to discuss circulation but in the course of theconversation he was asked if he was a member of theAssociation.Upon his negative response Conboy askedhim if he was going to join He then asked Flaherty if heplanned to attend a scheduled Association meeting. WhenFlaherty said he did plan to attend Conboy said he wouldknow for sure because he would have three spies inattendance.He then said that he knew Flaherty was"pushing" the Association and "talking it up" among themen on company property and that he wanted it stoppedHe concluded by saying, as Mulvey had said severalmonths previously, that if he did join the Association theSunday subsidy would be cut off and the contract wouldnot be renewed. Thereafter on January 17, 1966, followinganAssociationmeeting on the previous evening Mulveyengaged Flaherty in casual conversation and concluded byasking him how the meeting was. Several weeks laterFlaherty had a conversation with Harry Felts, circulationmanager of the Post Standard, in Felts' office withMulvey again present.Aftersome conversation oncirculation problems Felts told him he knew he was anAssociation member but that if he resigned "things wouldbe alright." But if he did not resign he would lose hisSunday subsidy and his contract would not be renewed orextended after April 4." During this same period, in earlyFebruary 1966, Felts sent for Charles Frey and engagedhim in a conversation concerning the Association He toldFrey that he knew Frey and his father were both membersof the Association and that if he did not get out he wouldtake away his Sunday subsidy and his repayment of"honor box" losses, money supplied distributors by theCompany to compensate them for losses incurred in themaintenance of honor boxes affixed to unattended streetcornerpaper racksFeltswent on to say that theAssociation was no good and that it could not help themen in any way."Felts' conversation with Anthony Bolognone, anotherdistributor,was strikinglysimilar.Thus on January 25Bolognonewas summoned to see Felts by SupervisorMonticello Felts, in the presence of Monticello, told himthat he knew he was a member of the Association, thatbeing a member would jeopardize his Sunday subsidy andwould hinder the renewal of his contract in June. A weekprior to this, in mid-January, Bolognone had had aconversation withMonticello in the same vein On thisoccasionMonticello had told him he knew he was anAssociationmember based upon information they hadreceived from an informer in the organization.20 Twoweeks thereafter Bolognone had still another conversationwithMonticello in his office, the latter asking him if hehad come to any decision concerning the Association.Bolognonetold him that he had and was then taken intoFelts'officewhere Felts asked him the same question.BolognonetoldFelts that "under the circumstances itmight be the right thing to resign from the organization."At this point Felts congratulated him and produced atyped letter which he asked Bolognone to sign, statingtheywould forward it to the Association The letter,addressed to Irving of the Association, statedEffectivewith February 8, 1966 I wish to tender myresignationfromtheNewspaperDistributors'AssociationBolognone signed the letter and Felts sent it by registeredmail to the Association."At approximately the same time Joseph Lorin, then adistributor for the Post Standard and presently for theHerald, had experiences with Felts and Monticellosimilarto those of Bolognone. Thus in early February Monticellofirst asked Lorini about the Association and then told himthat he should not have joined because he could lose hiscontractorsubsidy checksShortly thereafter in aconversation with Felts in his office he told Lorini that heknew he was in the Association and what was going on atthe meetings as "he had men there at the time." He thentoldLorini that if he wanted to continue with the PostStandard he would have to resign from the Association.Lorini credibly explained this stating he was told that hiscontractwould not be renewed nor would he get hissubsidychecks.Felts then presented Lorini with aprepared form letter, identical to the one presented toBolognone(supra),telling him that if he did not sign it hemight not have his contract renewed in February orreceive franchise subsidy checks. Asking to think it overLorini went home and returned later in the day, at whichtime he signed the prepared resignation. Felts then sent itto the post office by messenger who returned with aregisteredmail receipt which Felts presented to Lorini.22Vernon Garris was presented with a similar letter whichhe also signed.InFebruary 1966 Robert Sutton, a Post Standarddistributor,had a conversation with Supervisor JackMeadvin in which he was asked what he knew about theAssociation and if he was a member of it. Meadvinassured Sutton that the Association could do nothing forthe distributors and anyone known to belong to it wouldlose out on the bonus program and "their contract wouldbe pulled by the company." Meadvin repeated theseremarks to Suttonon numerousoccasions through August1966.ShortlyaftertheFebruary conversationwithMeadvin Supervisor Conboy, in a conversation withSutton,substantiallyrepeated the remarks made byMeadvin, reminding him of the lucrative bonus he wasreceiving and the fact that Association membership wouldplace his contract in jeopardy. A month later, in March,Conboy telephoned Sutton and asked him if he knew therewas a Union meeting to be held on that particular day.Sutton told him he knew of it and wasgoing.WhereuponConboy asked him to call him after the meeting and lethim know who had attended. On his return from themeeting Sutton called Conboy who questioned him aboutwhat had transpired. This telephone call was to Conboy'sindividual distributors to compensate them for losses incurred by themerger of two Sunday papers in May 1965(supra)"The credited testimonyof FlahertyFelts admits to the conversation,claiming its purpose was to warn Flaherty to improve I do not crediteitherFelts' version or his denial that he threatened to withdraw theSunday subsidy"The credited testimony of Charles Frey I do not credit Felts' dental ofstatements and conduct attributed to him by Frey and other crediblewitnesses herein"The credited testimony of Bolognone"I do not credit Felts' testimony that Bolognone actually asked him tohelp him with the letter and that it was the employee's idea that it be sentby registered mad"The creditedtestimonyof LoriniFelts admits to suggesting the writingof the resignation,helping to write it, having his secretarytypeitand mailitIdo not credit Felts' version to the effect that Lorini was afraid of whatwould happen if he faded to appear at the Association meeting,that hewanted to get out, and that he did not know how to go about it Myobservationof Lormisuggests no such tunidity or lack of sophistication onhis part, nor could Felts recall any instances of violence in the relationshipamong employees,employer, Association and the Union 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome and involved a toll payment. Sutton requestedConboy to reimburse him and this was done by a checkdrawn against The Herald Company account. 23During the same period, on February 2, 1966,CirculationManager Louis Kennedy of the Herald droveto the home of Oscar Dean, one of the distributors and amember of the Union, in the company of an unidentifiedindividual.Kennedy asked Dean if he was going to"peddle his route," and Dean replied that he always hadWhereupon Kennedy stated that if Dean abandoned hisroute they had men to take it over."Thereafter on February 9,MelvinZimmer, Jr., adistributor,was visited at his home by Supervisor GaryKruger and William Dempsey." When Zimmer refused totalk to the two at one time Kruger left and Dempseybrought up the subject of current strike talk. He askedZimmer if he was aware of it and upon an affirmativereply asked him what his position wasWhen Zimmer toldhim he planned no foolish moves Dempsey told him thatin the event of an abandonment of a route the Companyhadmany men available to take it over. Dempseythereafter visitedDistributorHubertHamilton in thecompany of Supervisor Gary Kruger and an individualidentifiedonlyassomeone available to take overHamilton's route if it were "abandoned." The same tworepresentatives of Respondent likewise visited DistributorWilliam. Kelly and substantially the same conversationtook place, with the usual reference to the unidentifiedindividualwho could take over the "abandoned" route.Dempsey showed a particular interest in Kelly's attitudeon strikes.Other distributors were visited by representatives ofmanagement during this same period - all with the samequery of an impending strike Thus, distributors ShirleyTenityandMaryGuzewiczwerebothvisitedbySupervisor John Caruso whose stated purpose was toexplainPresidentRogers' letter(supra)concerning theCompany's intent to resist the organization of distributorsand re-man abandoned routes. On each visit Caruso wasaccompanied by an unidentified individual who, it wassuggested, would be available to take over the route if itwas "abandoned." In talking to Mrs. Tenity, Carusostated that if she went along with the rest of thedistributors and failed to deliver her papers she could haveher contract taken away from her. He went on to say thatMr. Newhouse would not recognize the Union no matterwhat it cost him. Supervisor Gary Kruger visited JosephChiarmonte, a Herald distributor, during the same earlyFebruary, being accompanied by an individual identifiedonly as an applicant available to take over Chiarmonte'sroute should it be "abandoned."Similarly,SupervisorMeadvmvisitedCharlesParkinson and Norman Smith, Herald distributors, and"The creditedtestimonyof Robert Sutton I do not credit Meadvin'sdenials and explanationsof the conductand statementsattributed to himConboywas not calledto testify241t is to be noted that during this period Association members hadconcertedly withheld bill payments(supra)andRespondent'spresident,Rogers, had writteneach distributor that the Companywould"resist allpressure put uponitto recognizeand deal with the Unionand wouldoperate any route abandoned by any distributor -I'William Dempseywas crediblyidentified as CirculationDirector ofLong IslandDailyPress, a paperowned byRespondent'sowner S INewhouse,and as being a member of managementof theNewhouseinterests I find himto be arepresentative of management in the incidentsrelated here,particularlyas he appeared in thecompany ofand under theapparentauspices of an admittedmember ofmanagement, Kruger, and onother occasions when in thecompany of Felts, hediscussed compensationand operating problems with Irvingand Rothchild, as credibly describedby themon each occasion had with him an individual whom heidentified as someone available to take over the route if itwas "abandoned." He told Smith "not to do anythinghasty" about "abandoning the route" because he wouldstand to lose the cash value of his franchise. Parkinsonwas not home when Kruger visited him so theirconversation took place in Kruger's office the followingday.As in all the other encounters Kruger informedParkinson that if he was thinking about striking therewould be someone available to take over his route.',The intensity of Respondent's campaign to curtail theconcerted actions of the distributors and to wean themfrom their Association membership did not abate as theSpring season progressed. If anything, it increased.Kennedy and Kruger continued their questioning ofdistributors,Kennedy, in April, asking Delbert Nevillewhat the Association could do for him, and in JuneKruger asking him if he was going to the union meeting.Similarly, inMarch Kruger asked Vernon Garris if hewere going to an Association meeting on the followingSunday, and in May he asked Robert Ransom what goodtheUnion would do him and if he was going down thedrain with the rest of the men "E. RefusalstoDeal with the UnionIThe firstrequests to bargainWe have previously set forth the efforts of theAssociation to enlist the membership of distributors andhave detailed the meeting at which a majority selected theAssociation to represent them. In point of time thecampaign of the Respondent detailed above(supra)andotheractionsdirectedatdistributorsand discussedelsewhere all form a backdrop to the collective actionwhich crystalized on June 16, 1966, at the Yates Hotelmeetingwhen a majority of the Respondent's distributorsselected theUnion as their bargaining representative.Thereafter, beginning on June 24, 1966, and extendingthrough a series of communications to Respondent theUnion, through its attorney, Bernard T. King, Esq., andits president,Walter J. Butler, requested that Respondentrecognize itasthemajority representativeof thedistributorsand asked for an early meeting to beginnegotiations for a collective bargaining agreement. TheUnion,initsinitial letterof June 24 requested thatRespondent refrain from bargaining unilaterally with theemployees and offered, if Respondent doubted its majoritystatus, to submit the employee authorization cards held byit(supra)to an independent and impartial check AttorneyKing renewed his recognition and bargaining request in aletter to President Rogers dated July 5, and in the sameletterprotested theRespondent's efforts to procureindividual agreements with two employees, Ransom andWaterbury Respondent, replying through its attorneys onJuly 6, 1966, disclaimed any obligations to recognize theUnion,contendingthatthedistributorswerenotemployees. It accordingly rejected the Union request forboth recognition and bargaining. The Union renewed itsrequest on January 6, 1967, at which time Respondent'sattorney in effect again refused in Respondent's behalf,making specific reference to the pending representationproceeding involving Respondent's distributors"The instances of visits to the homes of the several distributors, asdetailedabove, are based upon the credited testimony of the nameddistributors"The credited testimony of Ransom, Neville and Garris, corroboratedbyWilliam Irving I do not credit either Kennedy's or Kruger's denials ofthe questioning attributed to them by Ransom THE HERALD CO.4312.Therepresentation proceedingsA PetitionforElectionamongRespondent'sdistributors was filed by the Union in Case 3-RC-3965, onJune 27, 1966, three days after its first request forrecognition and bargainingAn extended hearing was heldcommencing on September 19, 1966 Thereafter on July19, 1967 the Regional Director issued his Decision andDirection of Election, a copy of which is attached to thisDecision as Appendix A and made a part hereof. Thereinthe Director, after full consideration and discussion of theevidence adduced at the hearing and of the contentionsraised by the employer, Respondent herein, concluded thatthe employermaintainedcontrol over the manner andmeans of the distributors' income and the result to beaccomplished and they were therefore not independentcontractors, as claimed, but employees of the Respondent.He likewise concluded that none of the distributors whoeither hire carrier boys or have contracts with motor routemen, part-time drivers or station managers maintain sucha relationship with these individuals as would constitutethem supervisors within the meaning of the Act TheDirector accordingly directed thatamailballot be takenamongRespondent's distributors to determine their wisheswith respect to the Union's claimfor representation. OnNovember 15, 1967, the Board denied the Respondent'sPetition toReview and to Reopen the RepresentationProceeding, and thereafter on December 4, 1967, deniedtheRespondent'sMotion to Reconsider its previousDenialof the Request for Review At the electionthereafter held on January 4, 1968, among 109 of thedistributors 63 voted for the Union, 31 voted against it,one ballot was voided and 14 ballots were challenged.Upon objections timely filed by the Respondent theRegionalDirector issued his Supplemental Decision onJanuary 23, 1968, a copy of which is Appendix B attachedto this Decision and made a part hereof. Therein theDirector rejected the objections raised as having been fullytreated byhim inhis originalDecision and Order andthereafterby the Board in its denial of Respondent'srequest for reconsiderationThe Director also consideredobjections to stated conduct alleged to have beencommitted by the Union and concluded that none of itinterferedwith the electionThe Director accordinglycertified theUnion as the bargaining representative ofRespondent's employees in the following unit.All city, motor route, street sales, country and suburbandistributors employed by the Employer at Syracuse, andthe centralNew Yorkarea,but excluding all otheremployees,officeclericalemployees,guards,professional employees and supervisors as defined in theAct.Thereafter, on February 12, 1968, the Board deniedRespondent'sRequest forReviewof theRegionalDirector'sSupplementalDecision and Certification ofRepresentatives for the reason that the request raised nosubstantialissueswarranting review.3.Further refusals to deal with the UnionUpon the Union's certification as the distributors'bargaining representative its president,Walter J Butler,28on February 1, 1968, sent a letter to Rogers repeating theUnion's demand that Respondent meet and bargain withit, stating its status as the distributors' certified bargainingrepresentativeRespondent,byreplyofAttorneyRaymond J. Murray, Jr., dated February 9, 1963, statedthat"itwould be inappropriate for it to meet forcollective bargaining purposes," repeating its claim thatthe distributors were independent contractors for whom ithad no obligation to bargain and stating its intent to seekjudicial review of the Board's contrary determination. TheUnion, on February 12, 1968 wrote Respondent againrequestingbargainingand suggested that Respondentreconsider its refusal. The Respondent had since that timemaintained its stated positionF Respondent's Unilateral ActionsBeginning in June 1966 with the concertedactivity ofthe distributors which culminated in their selection of theUnion to represent them(supra)and the Union'snumerousrequeststhereafterforrecognitionandbargaining,Respondent not only pursued its campaign ofharrassment of individual distributors,as detailed above,and of terminating a number of their contracts thereafter(infra)but, in the faceof the Union's stated position thatitrepresented the distributors,itpursueda variety ofstratagems diametrically opposed to the interests of thedistributors and their bargaining agent.Specifically thisaction covered four discernible areas; unilateral,individualwage increases,thecontinuednegotiationsofnewcontractswith individual distributors,the granting andwithholding of promotion money on an individual basis,and the curtailmentof turkeys,as circulation prizes.1Individual agreementsThe dispute between distributors and the Respondent,asdetailed earlier,was a continuing irritant and thesource of constant discussion between Irving in behalf ofthe distributors, and Respondent's officials. In PresidentRogers' opinion, after engaging in these disputes in 1965,thecontracttheninforcebetween the individualdistributors and the company was not sufficiently specificon the delivery of a complete Sunday paper, includinginserts. Indeed, it was during this period in August 1965that the distributors, by letter of August 13(supra),individuallywroteRespondent stating they would notdeliver the inserts without extra compensation. Not onlydid this inspire the countermeasures on Respondent's part,aspreviouslydescribed,but it also resulted in thepreparation of the contract which required the distributortodeliver"the complete newspaper intact, includingpreprints, supplements and inserts."(supra)In SeptemberRogers directed that every distributor be offered the newcontract and that each new one signed would be for a fiveyear period, regardless of the remaining term of thedistributors' contract then in force. Between this time andJune 24, 1966, a considerable number of distributors weresolicited to sign the new contract and refused to do so.Others accepted the new terms 29 Critical to the instantproceedings, however, are those who were solicited byRespondent on and after June 24, 1966, the date when theUnionmade its first request for recognition andbargaining. It is stipulated among the parties that betweenthisdate and June 1968, the commencement of thehearingbeforeme,Respondentprocured individual"As a point of clarification William J Irving, a former distributor, andfrequentlyidentifiedaspresidentof the Association,isBusinessRepresentative of Local 200, the Union herein"The credited testimony of Louis Berring and Charles Parkinson 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreements from 60 of the distributors then represented bytheUnion.Of this number 17 agreements were solicitedand executed after January 23, 1968, the date the Unionwas certified as the distributors'bargaining representativeand the Respondent was notified thereofInaddition to the franchise agreement individuallyprocuredRespondent simultaneously engaged in stillanother tactic of dealing privately with the distributors,again directed at the troublesome"insert problem." OnOctober 27,1967, long after the Union had made its firstdemand to bargain for the distributors,Respondent senteach of the distributors a form letter advising them thatthe price of thedailypaper would be raised to 10 centsper copy, 50cents per week,beginning on November 6,1967 The wholesale rate to the distributors was also to beraisedproportionately.Inaddition,however,eachdistributor was offered an arrangement whereby he wouldbe paid an additional 2 cents per paper for one day perweek,based upon his weekly average.Inreturn thedistributorwould agree to deliver the complete Sundaypaper,intactwith all its supplements,on the day ofpublication,"and to perform a minimum of52 dailyinserts per year The distributor was given the option ofrefusing this offer but was informed that Respondent stilladhered to its contention that the inserts were requiredunder any circumstances,but that it did not intend tocompensate any distributors who would not accept itsposition.Rogers estimated that for a distributor whoseaverage daily "draw"of papers was 2,500 the increasewould amount to$50 per week.A totalof 70distributorssigned this so-called "2-cent agreement "In testifying concerning both the new contract and the"2-cent agreement"Rogers emphasized that he had notdiscussed it with the Union nor had he discussed with itthewages or conditions of employment of any of hisdistributors.2Promotion moneyAs described earlier, promotionmoney consists ofpayments to distributors for the purpose of runningcontests and providing prizes among the carriers with aview toincreasingcirculation. From time to time circularsare issued to distributorsannouncinga scheduled contest.The money received for this purpose annually is notunsubstantial.Thus, Irving and Rothchild estimated thatprior to 1966 they averaged $2,500,Malvasi $2,000;Berring,$1,500. In fact, figures supplied by Respondentindicate that for a five month period in 1965 thepromotion money for these would approach the annualestimatetowhich they testified. But Respondent's 1965figuresprovidemore than support for the averagepromotion money given distributors They indicate that bycomparison with the same first five month period of 1966,a period when self-organization among the employees wasat its height, promotion money showed a decided dropItisallegedinthecomplaint thatRespondentdiscriminatedagainstcertainof its employees bywithholding this promotion money and that it refused tobargain by unilaterally discontinuing the payment of thesemoneysPresident Rogers' testimony on this subject is ofparticular significance to this allegationThus he testifiedthat in lateMay 1966, the height of the organizing"Rogers testified to having received customers complaints that certainparts of the Sunday paper had been delivered by the carrier boys onSaturdayscampaign , and Respondent's counteractivity(supra),hepersonally reviewed the promotion figures for distributorsand found that promotion had fallen off He immediatelydirectedCirculationManagerKennedy to cut off .promotion money for everyone except those who werewillingtopromoteAs a result of this curtailmentcirculation fell off considerably and consequently the .. ;promotion money was restored in 1967. Meanwhile inwere made Irving received no promotion whatever afterpromotion work theretofor Similarly Daniel Rothchild,the treasurer of the Association, received no furtherpromotion funds after that time Prior to June 1966 PeterMalvasi received promotion money regularly. Thereafterhe received little, if any, while, at the same time otherswere receiving funds, all of this despite the fact that thedeteriorating nature of his territory required promotionand he had so advised Kennedy Similarly, Louis Berringreceived little if any such moneys after June 1966; and,whenRobert Ranson asked Supervisor Gary Krugerabout it in October 1966 he credibly testified thatKruger's reply was to ask him when he was getting out oftheAssociationRanson was not sure, however, of theextent to which his promotion money was cutThe facts surroundingMelvin Zimmer, Jr.'s loss ofpromotionmoney is more significant, even, than theothers. Thus when he complained to Supervisor Kruger ofthe cut in October 1966 he credibly reported Kruger'sreply as asking him if he was going "to sign a newcontract and play ball with the Company "Rogers'positionon the curtailment of promotionmoney lends little credence to his contention that it wasbrought about by a general failure to promote. Forexample,heexplainedthatpromotionmoney wascontinued for Friedman, Napier and Bovalmo, none ofwhom were Union members, although they, like everyoneelse,were down in promotion Their promotion moneywas continued, however, because they were "willing topromote." Kennedy testified that promotion money wasgiven these three because they were "cooperative " Indeed,according to Kennedy, Napier, Friedman and Bovalmoneeded the promotion money because they were indeterioratingterritoriesthatrequiredrebuilding.Significantly,when Peter Malvasi, a union -member, wasfaced with the same deterioration problem, losing moneyas a result of poor collections, it was Kennedy who toldhim to take care of it himself and urged him to sign the2-centagreement, the unilateral arrangement discussedearlierMalvasi's promotion money was not restoredUpon the foregoing findings, and in addition, upon theconfusiongeneratedbyRogers in his testimonyconcerning the withholding of the promotion money Ireject the explanations offered by Respondent and relyinstead upon the credited testimony of the distributorswho suffered the loss, as detailed above In this particularistobe noted the testimony of CirculationManagerKennedy,who in a conversation in April 1966 withSupervisorGaryKruger and a distributor, CarmenDavoli, was told by Davoli that promotion would not besettled "until this matter is settled with the distributors "Kennedy immediately reported this conversation toRogers; Rogers immediately curtailed promotion money,and the Union members detailed above were the onesprimarily relieved of promotion funds.i,:,iiCL, THE HERALD CO.4333.Unilateralwage increasesAs previously considered,Respondent's letterofOctober 27, 1967, to the distributors advising them of theraise in the price of the paper carried with it the offer ofan agreement which provided for making all requiredinserts in return for a 2-cent per paper increase. To theextent that many signed this agreement and thereafterreceived the added remuneration Respondent admittedlyraised their wages. This it did, it also admits, without anyconsultationwiththedistributors'bargainingrepresentative4 Turkey awardsAs a traditional incentive in the late Fall it wasRespondent's custom to hold turkey contests wherebycarriers- and distributors - were awarded turkeys forincreased circulation. To qualify for turkeys distributorsand their carriers had to establish a definite increase incirculationduringtheperiodestablishedforthecompetition.Distributor John Skripnik, a member of the Union,qualified for turkeys in November 1967 and estimated hewould receive 40. Supervisor Caruso called him, however,and told him he would be ineligible because customers haddiscontinued after the contest ended Skripnik informedCaruso that it was the increase in the price of the paperthat caused the dropoff and nothing else, and if theturkeys were not forthcoming he would buy them himselfand deduct the cost from his bill. The full allotment ofturkeys were immediately dispatched to him.Gary Zimmer, a former distributor and active in theUnion, also had turkey problems in November 1967.After being assured by Supervisor Gary Kruger that hehad established the necessary quota the turkeys were notsent him. Upon calling Kruger he was told that he wasnot getting the turkeys because he had lost business due tothe increased cost of the paper, although the loss occurredafter the close of the contest.In addition to the above two it would appear, upon thebasis of an offer of proof by counsel for the GeneralCounsel, that others who had qualified for the turkeycontestwere not sent their prizes These were HubertHamilton, who previously had received a home visit fromKruger and Dempsey with an unidentified third person tosee if he would be delivering his papers in the future(supra),Melvin Zimmer, Sr., an active union member andNorman Smith, another union memberCirculationManager Kennedy, wnen questioned about the turkeycontest, testified that one was held from 1964 through1967 but that in 1966 the contest was curtailed. Noexplanation of the 1967 incidents detailed above weresupplied.G Discriminatory Conduct and Concluding FindingsInthecourse of its dealings with the individualdistributors and its campaign to avoid dealing with theUnion as their bargaining representativeRespondentengaged in a number of incidents which are alleged tohave been unlawful discriminations against the employeesinvolved.DanielRothchild was among the most active of thedistributorsinunionmattersandatthe time theAssociationmembers joined the Union at the June 1966meeting he was the Association's treasurer.Ithad been the usual practice during Rothchild'semployment to obtain loans periodically from theCompany, interest free, "for any reason whatever " Otherdistributorsappear to have received them as well InJanuary 1966 Rothchild went to Kennedy and Kennedyrefused him "because of my activities " A year later, inJanuary 1967,Rothchildagainsought a loan fromKennedy. Kennedy's reply was, "For you Union fellowsthewindows are closed" Kennedy then told him to goborrow the money from the Union Kennedy's testimonyconfirms Rothchild's butassignshis refusal to sign a newcontract(supra)as the reason for the refusalUpon the foregoing I conclude and find thatRespondent by requiring the signing a contract found tohave been promulgated unilaterally as a condition to thegranting of a loan discriminatedagainstRothchild inviolation of the Act."InMay 1967 Lucian Colella, a distributor, was seekingan increase from Respondent to compensate for the addedcost of using a helper. Collela told Supervisor Meadvin hewould need $15 per week whereas Meadvin would onlygive him $10When pressed by Colella, Meadvin stated,"Lee, if you didn't belong to the Uniqn I think LewKennedy would give you $15 instead of $10." Thereafterin July 1967 Colella had a conversation with Kennedy onthe same subject. Kennedy told him that as long as hebelonged to the Union he "would never get another dimefrom the Company."'i Citation of authority is unnecessaryto conclude that by thus depriving Colella of additionalcompensationbecauseofhisunionmembershipRespondent thereby discriminated against him in violationof the Act.H Contract TerminationsDuring the period in which the distributors wereengaged in self-organization and through the throes of therepresentation proceeding and midway into the hearingRespondent terminated the contracts of twelve distributorsfor the alleged reason that they joined or assisted theUnion or the Association or otherwise engaged inconcerted activities or union activities.1.Richard FlahertyRichard Flaherty began as a distributorfor the PostStandardinMay 1965 and his contract was terminated inApril 1966.11"StevensonBrick andBlockCo,160 NLRB 198It is alleged thatRothchild was discriminated against by a denial ofso-called stick corner facilities(a system for paper pick-up by carriers)The record shows upon Rothchild's testimonythat upon his first request inFebruary 1967 Kennedyrefused,stating it was because of his unionaffiliationAs Rothchild's testimonyshows that immediatelythereafter hewas givenfour stick cornersIshallrecommendthat thisparticularallegation of discriminationbe dismissed"The creditedtestimonyof ColellaKennedy'sexplanation was that thecharge for the helperwas excessive and he ordered Meadvin to reduce itHe deniesthe reference to the Union attributed to him by Colella I do notcredit this denial"It is Respondent's contention that the allegation as toFlaherty isoutlawed bythe limitationsof Section 10(b) of the Act inasmuch as thealleged conduct occurred morethan 6months priorto the filing of acharge against the Post-Standard,onAugust 4, 1967 The first chargeagainstThe Herald Co was filed onJuly12, 1967Having already foundand concludedthat The Herald Co and PostStandard constitute a singleemployer(supra)itfollows thatservice ofa charge against either is serviceof a charge against the single employerentityAnd to theextent that thesubjectmatterof the allegedmisconductdirected at Flaherty is closely 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs has been detailed elsewhere in this decision Flahertywas one of the distributors subjected to Respondent'scampaign directed at the Union. Thus in December 1965in two conversations with Mulvey he was told that shouldhe join the Association his Sunday subsidy(supra)wouldbe cut off and his contract would not be renewed when itcame due. During the same period Supervisor Conboytoldhim essentially the same thing. Thereafter, onJanuary 13, 1966, Conboy asked him if he was anAssociation member and when Flaherty told him he wasnot he was asked if he was going to join. Conboy thenasked him if he were going to the Association meeting andwent on to say that he would know because he would havethree spies thereAfter the January 17 meeting Meadvincalledup Flaherty and after discussing some businessmatters asked how the meeting wentFinally, on February 10, 1966, CirculationManagerFelts, inMulvey's presence, discussed with Flaherty thenondelivery of papers due to snow. Felts told him he knewhe was a member of the Union and said that if he were toresign everything would be all right. If he did not hewould lose his Sunday subsidy and when the contracttermination date arrived, April 4, his contract would notbe renewed. Flaherty was thereafter notified by Felts thatif he did not sell his franchise by April 4 the Respondentwould exercise its right and take over delivery of papersbeginningonApril 5, 1966." Upon the foregoing Iconcludeand find that Flaherty's contract was notrenewed for the reasons assigned but because of his unionmembership2.Elmer WillElmer Will has been employed by Respondent since the1930's and has been a distributor from 1948 until theterminationof his contract in October 1966.Wili'sterritorywas in Ogdenburg, New York, a community ontheCanadian border where he has been somewhat of aself-styled public figure, being active in Kiwanis and othercommunity activities.InMay 1965 Will. was active in organizing theAssociation and assisted Irving in soliciting membershipamongthe distributors in the northern part of the State.He was elected vice president of the Association.Quite apart from his interest in Union affairs Wiliappears to have taken an aggressive position in promotingthe circulation and the status of the paper. The recordcontains a sheaf of correspondence between him andvariousmembers of the management which attest to hisstrong views about the operation of the distributionsystem as it affected him, and the papers' news andeditorial policyas itaffected the region where he lived -theNorth Country. In these letters, dating from 1959 tothe present, with many of them indicating copies to havebeen sent to such third parties as the local districtattorney, State senators, the State Police, the InterstateCommerce Commission, Newspaper CirculationBureau,et al , it would not be overstatement to state that Wilt'scomplaints, however justified, were carping, repeated, andrelated to the subject matter containedin the timely filed charges Iconclude and find that the allegations which include him are properN L R BvPecheurLozenge Co ,209 F 2d 393, 401 (C A 2)"Felts denied the reference to the Association credibly attributed to himby FlahertyFelts also testified that Flaherty's production record was poorand that he was not"doing the things that he should do " I do not creditFelts' denials nor do I accept his conclusionary evaluationof Flaherty'swork nor do I attach any significance to his testimony that Flaherty neverasked that his contract be renewedfrequently spicedwith piqueNor did he restrict hicorrespondence to matters of policy and operations. Oione occasion he wrote to an editor of the Heraliupbraiding him for his alleged failure to appear atKiwanis luncheon."It is against this backdrop that Wili's relationship wit]Respondent must be viewed On July 6, 1965, he receive(a letter from the Respondent stating his contract woul(not be renewed. Several weeks later Supervisor RoberKruger and Assistant Circulation Manager Baroody mewith him and when he asked why his contract was nobeing renewed they told him it was because of the letterhe had written, without identifying them.Wili suggeste(the real reason was because he joined the Association an(they wanted to make an example of him to intimidate theother distributors. Both supervisors denied to him that thewas so. In the Fall of 1965 Wili sold his franchise toMr. Ward who several months thereafter resold it to Wiltogether with the $25 transportation subsidiary from theRespondent that had previously been in force Respondenwas fully aware of this resale and its terms.InFebruary 1966 Supervisor Caruso visitedWill t(discuss production and Wilt's contract. Caruso opened th(conversation by asking him if he was still Vice Presideniof the Association.When Wili asked him what differenceitmade Caruso replied that he was "just wondering." A!the conversation progressed Caruso told Wili that the nextfewmonths would decide whether or not his contractwould be renewed On August 3, 1966, Kennedy advise(Wili by letter that when the current contract expired,orOctober 1, 1966, it would not be renewed.On the occasion of the first termination of his contractin1965Wili, in a letter to Supervisor Kruger, quote!Kennedy as saying that the contract was not beingrenewed "because I had such a miserable disposition ancwas so hard to get along with." In his testimony relativeto the 1966 termination, alleged to be discriminatoryRogers repeatedly alludes toWili as an eccentric whoover the years, had taxed the patience of managementalbeitKennedy testified thatWilli's communications werefrequently received with amusement.Itmust be remembered that Wilt's shortcomings andirritations have extended over 25 years and were known tcRespondent during all that period, as evidenced by RogersandKennedy's testimony on the subject and bycorrespondence dating back to 1959 supplied for therecord by Respondent During all this period Respondentexercisedaquantum of forebearance that was bestillustrated by the renewal of Wilt's contract at five yea'intervals.J6Significantly, it was not until 1965 that theman's attitudes and actions became unacceptable. IIcannotbegainsaid, to be sure, that the situationsperiodically created byWili would not justify remedialaction,even in the extreme. But when the remediesadopted here, the threats and, ultimately, the successiveterminations of Wilt's contracts coincide with Wilt's activepart in rejuvenating theAssociation,becoming vicepresident of it and joining the Union, it raises more thanmere suspicion thatRespondenthasturnedfromforebearance to retribution for reasons other thanWilt'slongstanding and long tolerated shortcomings.Over 30 years ago the U S Court of Appeals for the"The testimony of President Rogers I do not credit Wili's denial of theincident"The testimony of CirculationManagerKennedy THE HERALD CO.FifthCircuit had such a situation before it as this." Inlanguage equally applicable it stated.Itwas reasonable to conclude that the difficultiesinherent in his case only became seriously insupportableto his employer when he became secretary of the Union,and that his discharge and overlong `cooling' period wasdirected more at his unionism than at his peculiarities.Iam persuaded that Wili's "pecularities" are less thereason for his contract termination than were his unionaffiliation and activities I therefore conclude and find thathe was terminated for these latter reasons in violation ofthe Act.3.Charles FreyCharles Frey was a distributor for the Post Standardbetween 1962 and January 1967. He is the son of JosephFrey,Sr ,anotherdistributorwhose contractwasterminated by Respondent(infra)and who was the subjectofadispute in the Respondent'smail room andconsidered hereafter(infra)Charles Frey, whose severalconversationswith a number of Respondent's officialshave been recorded elsewhere herein(supra),was called tothe office by Circulation Manager Felts sometime prior totheAugust 13, 1966, expiration date of his contract. Onthis occasion Felts presented him with a new contract, oneof the ones previously found by me to have beenunilaterally conceived and promulgated by Respondent(supra)Frey noticed that unlike his present contract theone Felts offered him did not contain a provision for thepayment of the Sunday subsidy. The Sunday subsidy, itwill be recalled, had previously come up in February 1966when Felts had called Frey to his office and told him heknew that he and his father belonged to the Associationand that if he did not withdraw from it his Sundaysubsidyand"honorbox" loss subsidy would bewithdrawn.When Frey indicated that he would not accept acontract without this provision Felts told him that none ofthe new contracts contained such a provision but that thesubsidy would continue to be paid to him as long as hedidnot join the Association. In his testimony Feltscorroborates the foregoing account of these negotiationsbut insists that Frey brought references to the Associationinto the conversation. I do not accept this version, butFrey'sButmost significant to the incident was Felts'concession that he could give or take away the Sundaysubsidy as he saw fitFrey persistedinhisrefusal to accept a contractwithout the subsidy provision. On August 13, 1966, whenhe went to pick up his papers they were not given to him.He thereupon went to Felts and told him he would signthenew contract under protest. Felts refused thisalternative but did agree to a two months extension duringwhich period Frey would find a purchaser for hisfranchise.He was thereafter given a second two monthsextension and in the meantime sought in vain to persuadeFelts and Rogers to submit the problem to arbitration InJanuary 1967 he sold his franchise to Howard Reichart,and there begins still another tale.Viewed against a background of Respondent's threat totake away Charles Frey's Sunday and box loss subsidiesunlesshe quit the Association, his insistence that thesubsidy be included in the contract and Felts' adamance ismost significant. Particularly is this so when we noteFelts' testimony that he has the power to give or takeaway the subsidyUnder all of these circumstances I"Agwdines, Inc v N L R B, 87F 2d 146, 154435conclude and find that the failure to renew Frey's contractwas not merely becasue he insisted on the subsidy clause,but rather the refusal to include the clause and thesubsequent failure to renew was because of Charles Frey'sadherence to his membership in the Association. This Iconclude and find to be discrimination within the meaningof the Act.4.Howard ReichertHoward Reichert's problems are but extensions of thediscrimination I have found to have been visited uponCharles FreyThus no sooner had Reichert purchasedFrey's contract in January 13, 1967, than Respondentbegan to harass him. At the time of the sale Reichert wasincapacitated by a broken leg in a hip cast. As he was notthen able to service his newly acquired territory it wasarranged that Frey, with CirculationManager Felts'approval,continuetooperate the route with theunderstanding that this situation would continue for thenext month. By the end of January Felts called Reichertat home to see if he had procured a replacement for Frey,and in mid-February he called and made the same inquiry.Thereafter, towards the end of February, Felts visitedReichert at his home and accused him of purchasing theroute so that Frey could run it He then told Reichert thatunlesshe got rid of Frey he would start taking away hisallowances for box losses and paper returns. By this timehisbonus, for which he had received one check, hadalready been taken away, and when he asked Felts thereason he was told it was because he had not replacedFrey. In mid-March Felts again called on him to inquireifFrey had been replaced. Reichert replied that he hadnot but that there was someone else working with Frey;whereupon Felts said that if the replacement was notaccomplished the box losses would be taken away the firstweek and the paper return allowance the following week.In conclusion Felts told Reichert to sell his route."When Reichert's box losses allowance was taken awayfrom him in April and his Sunday subsidy by May hesoughttocompensate for thelossesincurredbywithholding that amount from his weekly bill. Respondentvigorously protested this and Reichert's failure to submita list of his customers, a failure grounded on Reichert'sfear that Respondent planned to terminate him and usethe list to carry on the deliveries. Meanwhile, on June 8,Respondent sought reimbursement from Reichert for themoneys withheld. Finally on July 29, 1967, Respondenttook over Reichert's route terminating him. Earlier inJuly his broken leg had sufficiently healed to permit theremoval of the cast.Respondentassignsthe withholding of moneys as thebasis for terminating his contract back in March, a monthbefore the box loss allowance was taken away and wellbeforeReichert had begun to withhold the money fromhis bill. In the light of this contradiction I reject this asthe real reason for the termination On the contrary, andbased in part upon Felts' failure to support his reason ofunsatisfactory service, I conclude and find that the realreason for Reichert's July 29 termination was his failuretoaccommodateRespondent'salreadyestablished"The creditedtestimonyofReichertFelts'testimony appears tocorroborate the factthat these several incidents occurred but for differentreasonsThus Felts testifiedthat he contacted Reichert to complain thatFreywas not servicing the route adequately Felts never explained hiscomplaint in any more detailI reject Felts'assigned reason for the vagueunsupported mannerin which it was offered 436DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscriminatory animosity towardsFreyby getting rid ofhim, thus perpetrating a further discrimination,this timeagainst Reichert.5.ArthurPichetteAt the time his contract was terminated in January1967 Arthur Pichette had been a distributor for 22 yearsand treasurer of the Association for 14 years He was anactive participant in the representation case hearing. Inthe summer of 1966 Pichette had a conversation withSupervisorGary Kruger in the course of which therenewal of his contract came up Kruger told him thatthey need anticipate no trouble and that it would berenewed Thereafter in October Kennedy asked Pichette tocome in and sign his contract and when Pichette repliedthat he had lots of time Kennedy replied, "It may be toolate then."As the contract was about to expire in DecemberPichette sought and eventually obtained an interview withPresidentRogers.On this occasion Rogers presentedPichettewitha letter the import of which was thatPichette's contract would not be renewed but that he wasbeing offered a position of supervisor. In the course of hisconversationwith Pichette Rogers detailed the reasonswhy he would not renew the contract: namely his refusalto deliver the Howard inserts(supra),his failure to deliverthe Sundayinsertswith the rest of the paper(supra),hispart in the Thanksgiving incident when the papers werelateandPichettewaswithotherdistributorswhoappeared to be laughing at Respondent's misfortune. Andfinally,Rogers contended, according to his own testimony,how poorly Pichette's production had fared over the past5years." For these reasons, including the latter one,Rogers testified, "We -were prepared to give him a job asa supervisor working under Mr. Kennedy where, undersupervision, we felt that we could put his experience andtalentstowork." Thereafter in his testimony Rogersdescribed company policy in selecting supervisors - "Welook for a good circulation - a man who knows how tosellnewspapers."Rogers describedPichette'srecordhowever, as follows-Well, I told him that he hadn't done a good jobbuilding circulation. He said that his record shows thathe was up, and I said yes, I couldn't quarrel with that,itwas up; it was up 38 daily subscribers on an averagein the last five yearsin anarea that was growing veryrapidlywhere new homes had been building, newfamilieshad moved in, and that certainly, it was notmy idea of a healthy growth record.Rogers conceded, however, that Pichette's poor recordwas not known to him until December 1966, when heterminated the contract and that, in fact, at that timePichette's circulation figures were up, "very slightly."A review of the circumstances surround the terminationofPichettedisclosesacontradictionofsignificantproportion. Pichette, whose record was belatedly found byRogers to be poor was the very sort of man Rogers wouldnonethelesspromote to a job of supervisor; an anomolyraisedby Pichette himself, at the time. This stronglysuggestssome other reason for Rogers' decision, andseveralareevident.Thusinanexchangeofcorrespondence betweenRogers and Pichette upon the"Pichette credibly testified that prior to his December 5 conversationwith Rogers he had received only the routine complaints of service failures,the like of which still continue under the new franchise holdercontractterminationRogersreiteratedtheofferedsupervisorship and stated, "you would be subject to ourcontroland direction and we feel that under thosecircumstances you could perform a valuable service tous."Thus Rogers recognized in this new assignment aremoval of Pichette from the bargaining unit and indeedan element of "control and direction" of him as asupervisor free from the Act's protection. The Board hashad occasion in the past to view the promotion of anemployee to a position out of reach of the Act'sprotection as itself a form of discrimination.°° Elsewhere,and in addition to this obvious strategy, Rogers admittedto informing Pichette that the controlling reasons wereparticipation in the very activities I have previously foundtobe concerted union or Association activity. UponRogers' own testimony, therefore, I conclude and find thatRespondent's refusal to renew Pichette's contract wasunlawful discrimination and not his poor productionrecord to which Rogers sought to attach the primarycause.6.William M. GriffithWilliam Griffith was a distributor from October 1961until the termination of his contract on March 31, 1967.He was a member of the Board of Directors of theAssociation from May 1965 until June 1966The termination of Griffith's contract in March 1967stems, according to President Rogers, from an incidentoverayearbefore,inDecember 1965, when thedistributors concertedly refused to deliver the Howardinsertswith the Sunday, December 5, issue of the paper(supra)Griffith, as did many of the other distributors,refused to deliver the inserts. He, however, accentuated hisrefusal by first giving an evasive answer on early Sundaymorning at the Transportation Office when asked if hewas going to deliver the inserts and thereafter returningwith the inserts, deposited them at the feet of PresidentRogers, stating, "These belong to the Herald and I wantthem to have them."" While there is credible testimonythat Griffith was in a hurry to deliver his papers so thathe would not be late for National Guard duty I do notaccept this as the reason for his return of the inserts Onthe contrary I find that he was acting in concert with theother distributors in this matter(supra)In the Spring of 1966 Griffith was riding his route withSupervisor Kruger when the subject of contract renewalcame up Kruger told him his contract would not berenewed unless he apologized to Rogers for the Howardinsert incident. Kruger went on to say that his activities inthe Association would be of no avail and he might ,lust aswell drop out.°3 Thereafter in November Griffith offered,through Kruger, his apologies to Rogers but was told thatthe apology would not be accepted On March 3, 1967,Griffithwas advised by letter of Rogers' determinationnot to renew the contract which he held.Upon the foregoing facts it is clear, and indeedconceded, that Rogers refused to renew Griffith's contractinMarch 1967 for the December 1965 conduct in theTransportation Office which he found offensive. I am notdisposed to accept this long delayed decision of Rogers as"SeaboardDiecastingCorporation.137 NLRB 536"Thereisa dispute as to whetherGriffith deposited the papers "verygentlemanly,"as he claimed,or droppedthem from shoulder height, asRespondent's witnesses claim I acceptGriffith's version°I do not accept Kruger's version of this conversationto the effect thatan apology to Rogers would not hamper his changes of a contract renewal THE HERALD CO.437the one which actually motivated the refusal It is morerealistic to relate Rogers' actions to those many otherswhich he tookto eliminatetheUnion.Here was anAssociation official who publicly emphasized his refusal todeliver inserts and whose Association connections hadthereafterbeenalludedtobySupervisorKruger. Iconclude and find that it was because of his Union activityandRogers'determination to counteritseffect thatGriffithwas refused the renewal of his contract on March3, 1967,thus discriminating against him in violation of the,Act.7William SpringWilliamSpring,recentlydeceased,was a formerdistributorofThe Herald Co and a member of theAssociationwho signed an authorization card for theUnion at the June 16, 1966, meeting at the Yates Hotel(supra)Spring signed one of the new distributor agreements(supra)inMarch 1967Afterdoing so he wrote a letter toCirculationManager Kennedy,as follows:After considerable thought I want this completelyunderstood that I signed this contract without anynegotiations whatsoeverIconsider this contract unfair in so much as I wasforced by you and the Herald Company to pay forpapers that were undeliverable and not collected for byme. I am referring to Thanksgiving day, 1965 at whichtime I would have had to break the New York StateLabor Laws in order to deliver these papers.There was absolutely no negotiations on my part inthe signing of this contract,however, in order for me tocontinue to earn my livelihood,Ihad no other choice.You were also advised in the past that anynegotiationswhatsoever should have been conductedwith Building Service Employees International Union,Local 200, my authorized representative. Therefore, Ifeel that your entire course of conduct has been aviolation of lawRogers replied to Spring on May 16, stating that in viewof Spring'sclaimof duress, coercion and "a violation oflaw" Respondent was considering the contract null andvoid.Spring replied stating that he considered the contractin full force and effect and stated his desire to continueworking for the Company and to abide by the terms ofthe agreement and he expected Respondent to do as wellRogers replied restating his earlier determination toconsider the new contract a nullity He reminded Springthat his earlier contract would expire onApril 9, 1967,and that Respondent expected him to dispose of thefranchise;by that timeRespondent's refusal to renew Spring's contract statinghe considered the new one a nullity misstates the issue.Spring did not so state. On the contrary,althoughobjecting to the circumstances under which he signed it,heatalltimesagreed to be bound by it In itscorrespondence it is the Respondent who presumes toraise the claim of coercion and duress on Spring'sbehalf.Spring's objection,already stated in his first letter, wasthat he wanted it understood that he signed without anynegotiations.Thisis a far cry from the ominous charge ofduress and coercion that Respondent attributes to Springashisbasic reasonAccordinglywhen, in its brief,Respondent cites law for the proposition that a contract isvoidable when made under duress and not binding uponthe party submitting to the duress it mistakenly assumes afactnot in the record,and seeks to misapplythe law. Thevoidability of the contract was raised not by the allegedvictim,Spring, as the law anticipates,but byRespondentagainst whom duress is said to be claimed.Respondent byrelying upon this rule of law would seem to be profitingby its own misconduct.Accordingly,I reject the argumentthat Spring'sallegations concerning the character of thecontract signing excused Respondent.On the contrary, thelanguage of Spring's objection,citinganabsence ofnegotiations,andRespondent'slongstanding antipathytowards negotiation as evidenced by the sumof the factsin this decision clearly establish that Spring was refused anew contract because he took exception to the unilaterialcharacter of the document and had complained that sucharrangements as were foisted upon him shouldproperlyhave been negotiated with the Union Such a refusal, Iconclude and find,isclearly a discrimination within themeaning ofthe Act.8.DanielRothchildDanielRothchild had been with the Company since1937 and a distributor from April 1955 until July 19,1967,when his contract was terminatedDuring hisemployment as distributor he was one of the principalfiguresin the Association and was instrumental in itsaffiliationwith Local 200 As has been detailed above hewas a frequent subject of Respondent's efforts to thwartthe organizing efforts of the distributors.Rothchild,like so many of the others, was solicited tosign a new contract prior to the expiration of the one inforce(the unilateral character of this activity has alreadybeen discussed in detail,supra)InSeptember 1965CirculationManager Kennedy called Rothchild to theoffice and offered him the contract they were trying toimpose upon the distributorsHe offered him $30additional per week if he would sign it. When Rothchildprotested this unusual offer, after having sought and beenrefused mc1e money for so long in the past, Kennedy toldhim that Mr.Newhouse, the owner,wanted him on theirsideand they wanted him to resign from the UnionRothchild refused the offerIhave already found that Rothchild was among thosewho had sent letters to Respondent in August 1965 statingtheirdeterminationnottodeliverinsertsunlesscompensated for it(supra),was among the distributorsrefusing to deliver the Howard inserts in December 1965,and was a party to an arbitration of issue in January 1966(supra)after which Kennedy, in discussing the arbitration,asked Rothchild if he was interestedin disposing of hiscontract.Rothchild was also among the distributors whofailed to deliver the late printed papers on Thanksgiving1965Previously I have detailed Rothchild's efforts to borrowmoney from Respondent and Kennedy's referral to theUnion for loans, and his frequent statements thereafter tothe effect that "you fellows can't beat Newhouse. Whydon't you resign from the Association."A month or twolater,inAugust 1966,Rothchildand Irving, theAssociation president,had an extended conference withWilliam Dempsey whom I have previously found to bepart of the Newhouse operations and a representative ofRespondent herein.In the course of discussing distributorproblems and their poor pay Dempsey produced a slip ofpaper from his pocket and told each of them what theirmost recent earnings were, observing that he thought itwas adequate.He then commented on the new contractrecently offered to Rothchild and being offered to the 438DECISIONSOF NATIONALLABOR RELATIONS BOARDother distributors. He told the two men that were they tosignup, the rest of the men would follow and thepromotion money, curtailed as union activity increased,would be available to all But if they did not sign andcontinued their Union activities Newhouse would spendmillionsto defeat the UnionFinally on June 1, 1967, Kennedy notified Rothchild byletter that his contract would not be renewed when itexpired on June 19, and that he should find a purchaserfor itNo reason was assigned for this decision Until thistimeRothchild paid his paper bills regularly.Uponreceiving notice of the approaching demise of his franchiseand fearing for losses that would result he began duringthe final three weeks to withhold payments to protecthimself against such loss. During this period he withheld$6,000 which he ultimately repaid after suit was institutedby the Company The valuation to Rothchild of hisfranchise was estimated by him as $17,500.On July 18, 1967, Rogers wired Rothchild thatRespondent had terminated his contract "by reason ofyour failure to pay weekly bills " Rogers testified,however, that failure to pay his bills was not the reasonfor terminating Rothchild, for at the time the letter ofnotificationwas sent him his accounts were actuallycurrent. They knew "that they were going to do that sometime earlier." In fact, he testified, they had decided a yearbefore, during the summer 1966, to terminate him Rogerstestified that reasons for terminating Rothchild was hispoor promoting, his failure to deliver the Thanksgiving1965 issue, and the Howard insert incident in December1965.A consideration of the confused testimony of Rogersconcerning ther termination of Rothchild's contractpersuades me of its unreliability First Rogers sends theman a telegram that he is being terminated fornonpayment of bills that were current a month earlierwhen the first termination notice was given Then at thehearing Rogers testified that Rothchild's termination wasdecided upon a year before, in summer 1966. Finally,when asked for the basic reasons of the July 1967termination he stated it was for concerted incidents whichoccurred in 1965.Upon all of the foregoing, including the inherentinconsistencies of Roger's testimony, I conclude and findthat theRespondent actually terminatedRothchild'scontract in July 1967 because of his participation in theaffairs of the Union and as a further devise to thwart it asrepresentative of the distributors. This I conclude and findto be unlawful discrimination and interference, restraint,and coercion.9William IrvingThroughout this Decision it is evident thatWilliamIrving, a distributor for 22 years until the termination ofhis contract on February 8, 1968, was the most prominentand active member of the Association and Union, and,more than any other, was the prime target ofRespondent's campaign to destroy the Association andavoid collective bargaining in behalf of the distributors. Itistherefore unnecessary to detail further than appearsherein the many and varied forms of hostility Respondenthas visited upon Irving, as leader of the employees.Suffice it to say that all of Respondent's officials wereaware of Irving's union leadership and activity, and thatallwere dedicated in Respondent's behalf to avoid at allcost dealing with the organization which he headed.By way of summary it will be recalled that Irving wasinterrogated concerning the Union by Kruger, who alsoquoted Felts as saying he would "get" everyone connectedwith the Union; threatened by Kennedy that his contractwould not be renewed because of his Union activity,promised,withRothchild,addedcompensationbyDempsey if he signed the new contract, and thus inspirethe others to do likewise; told frequently by Kruger,Kennedy and Dempsey that the Association would neverbargain with the UnionSo much for background. Irving on November 30,1967, received the first of a series of letters relating to thetermination of his contract. Here he was notified byKennedy,withoutany reason assigned, that on thecontract's expiration on January 10, 1968, it would not berenewed.He was informed that Respondent had aprospectivebuyerforhisfranchiseThereafteronDecember 29 Irving wrote Kennedy stating his willingnessto continue and suggesting that in the absence of anystated reason for the intended termination he felt it wasbecause of his union affiliation. In a reply from Rogersdated January 8, 1968, the reason suggested by Irving wasdenied, and it was stated that the Respondent's decision"was based, among other things, on your many andrepeated violations of the terms of the contract and yourfrequent failure to perform the obligations you assumedunder it." Irving's contract was extended to February 10to give him time to secure a purchaser.At or about the same time, following the Christmasvacation, a number of Irving's carrier boys told him theywere about to quit and did so the week thereafter. Irvingdiscussed the carrier situation with Kruger asking him forthe help of a canvasser to locate available boys. Krugeradmittedly informed Irving that the Company could notbe of any help. Whereupon Irving explained that he haddone everything he could do to obtain replacements, to noavail, and that it would be necessary for him to cut backhis volume of papers. After interviewing school principalsand stopping boys in the street Irving was only able toobtain two new carriers. Two weeks later, however, afterIrving had been forced to relinquish his franchise heobserved a canvasser driving through his former territorywith two boys in his car. Following the car he noted thatthe two boys were assigned to deliver papers in his formerterritory.Meanwhile it will be recalled, Irving cut back on hispapers but Respondent nonetheless continued to bill himfor them. On January 17 he wrote Kennedy protesting thecontinued delivery of the cancelled papers despite histimelynotice,referringagain to the critical carriershortage. By letter of the same date Rogers called Irving'sattention to his discontinuance of delivery of some of hispapers and warned him that his contract would beterminated unless the "violation is corrected promptly."Rogers, however, was apparently aware of the carriershortage,havingsentSupervisorKruger to takephotographs of the papers not picked up for want ofcarriers.Five days later on January 22, 1968, Rogersagainwrote Irving, this time terminating his contract"because of your continued violation of your contract."Upon the sale of Irving's franchise to one Cromer newcarriers, according to Rogers, were almost immediatelyavailable, thus tending to confirm Irving's testimony thatcarriers were procured with the assistance of a canvasserAt the hearing Rogers assigned as a further reason forIrving'sterminationtheconsiderablenumberofcomplaints filed against him relating to the delivery ofpart of the Sunday paper on the previous day. It appears THE HERALD CO.439that during the period involved, Irving's carriers received3500 papers per Sunday to deliver. The complaints againstIrving which Respondent appears to have made a point ofcollecting averaged three per week Rogers testified in thisrespect that other distributors also had carriers whodelivered parts of the paper in advance, a conditon thatexisted in some areas even at the time of the hearingWhen questioned on the identity of them, however, he wasparticularly vague, insisting only that he had heard thatIrving was the one who was responsible for the customspreading.InDecember as part of the traditional Christmaspractice calendars were given to the carriers, through thedistributors, for distribution to customers with resultinggratuities inmost instances.Many of the distributorsrefused to pick up the calendars supplied by Respondentand instead procured a supply of their own which the boysdistributed.As a consequence Respondent was left with aconsiderable number on hand. Rogers blamed Irving forthe action which he estimated amounted to a $1900 loss tothe Company. Although this was assigned as one of thereasons for terminating Irving none of the others involved,according to Rogers, were terminated for that reason.Much of the testimony of Rogers and his CirculationManager Kennedy was directed at the alleged misdeeds ofIrving and the extent to which he had irritated them asleader of the concerted activity Some of these have beenrecounted herein, many others appear in the record aspart of the testimony of company officials and of IrvinghimselfIrving'scontract termination,althoughnoteffected until January 1968 was, according to Rogers,actuallydecided upon by him over a year before, inDecember 1966 Rogers, moreover, gave his basic reasonsfor his action- "Mr Irving was fomenting whateverharrassmenthecouldof theCompany " "He wasinstigating, he was inspiring it."Consideration of the foregoing facts and circumstances,being as they must but summary and exerpt of hundredsof pages of record, and particular consideration of Rogers'own revealing testimony, amply supports the allegationthatWilliam Irving was terminated because of hisleadershipintheconcertedactivitiesdirectedatRespondent in behalf of the distributors.While it cannotbe gainsaid that in certain respects Irving's personalbehavior was not exemplary, it is quite apparent from thetestimony of all concerned that Respondent reacted inkind. I accordingly conclude and find that the terminationofWilliamIrving'scontractconstitutedunlawfuldiscrimination against him and interference, restraint andcoercion10. Peter MalvasiPeterMalvasi was a distributor of the Herald for 29years,and a member of the Association for 20. Hethereafter joined the Union at the Yates Hotel meeting inJune 1966 Until early 1965 Malvasi held a franchise in anarea of town subjected to considerable urban renewal andto an expansion program of Syracuse University Becauseof the unprofitable nature of the territory he sold hisfranchiseand purchased a motor route. Four monthsthereafter, inmid-1965, Kennedy called Malvasi and toldhim the new owner of the franchise was having hisproblems and offered him his old territory at a moreadvantageous rate.Malvasi sold the motor route andsigned a new contract for his old territory which this timeincluded more money, individual corner drop-off facilities,and a promise of promotion money(supra)The condition of Malvasi's territory continued toworsen and he kept Kennedy constantly aware of thesituationDuring the summer of 1966 he discussed thissituationatgreat length with Kruger who rode theterritory with him and thereafter affirmed that he had aserious problem. Kruger agreed to see if anything could bedone about itTo complicate matters the promotion money uponwhichMalvasi heavily relied began to drop off in June1966(supra)Thereafter during the fall of 1966 Malvasi was amongthose testifying at the representation hearing. A monthafter he had testified Malvasi made another of his periodicrequests for assistance from Kennedy. Kennedy told himthat he felt he had lied on the witness stand and inconsequence "he would never do anything for me."0JPartofMalvasi's economic problem involved hiscarrier boys.These were hard to hire and harder to keep.During their short tenure they would be lax in thecollections required of them and frequently upon quittingfailed to turn over to Malvasi the total amount collected.Their parents were of little assistance in this department.Malvasi kept Respondent aware of this situation as wellasthephysicaldeteriorationof the neighborhood.Meanwhile he used such promotion money as he receivedto bolster the precarious accounts, and used his personalfunds as wellIn September 1967 he had a conferencewithRogers at which he outlined the whole problem.Thereafter, after consulting with Kennedy, Rogers toldhim there was nothing he could do for him as long as hewas "affiliated more or less with fellows like Irving andViggiano who want their bread buttered on both sides andwant their cake and eat it too."He went on to say thatso long as they wanted to be employees instead ofindependents he could not do anything for them '°Collections worsened and Malvasi began to accumulatea balance on his account with Respondent despite Rogers'insistence that he pay it up. He again went to Kennedy inearly 1968 and asked for help Kennedy offered him thecompensation accruing from the 2-cent agreement(supra)ifMalvasi would sign it and agree to be bound on thesubject of delivering inserts.Malvasi, consistent with thepolicy adopted by the Association members, refused tosign it.Thereafter, as collections became increasinglydifficultand in the absence of promotion moneys whichhad sustained him in the past he continued to deduct themoneys from his bill and a balance accrued On February8,1968,Malvasiwas informed that he was beingterminated because of the balance he had accumulated onhis bill.Two items color the sincerity of Respondent'stermination of Malvasi's contract: Respondent's linking ofhisproblemswith the concerted activities of namedassociates, and its disparate treatment of distributors inmarginal areas.UnquestionablyRogers'andKennedy's lack ofsympathy for Malvasi's financial burdens, none of whichwere of his own making, stemmed from his espousal ofthe Association, his friendship with its leaders, and theirconsistent contention that distributors were employees andnot independent contractors. Indeed Rogers and Kennedyso stated,Kennedy adding his comments on Malvasi's"Kennedy admits to this accusation but does not allude to the threatcontained with it."Rogers testified that this conversation took place but denies thereference to Irving, Viggiano, and the independents I do not credit hisdenial 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDappearance at the representation hearingOf no less significance was Respondent's failure torespond to Malvasi's problem. After ascertaining that theconditionexistedRogers,Kennedy and Kruger didnothing.However, Kennedy readily admitted that in thesame period three distributors,Napier,Bovalino, andFriedman,came to him for assistance in theirdeteriorating territories andtheywere given promotionmoney "to keep the routes together." Significantly noneof these three assisted distriburors were shown to havebeen members of either the Association or the Union.Upon the foregoing circumstances, interlined as theyarewith patent animosity toward the Union and itsadherents, including PeterMalvasi, I conclude and findthathiscontract'sterminationbyRespondentwasunlawful discrimination against him11.Norman SmithNorman Smith, a distributor for the Herald, signed hisUnion authorization card in June 1966 and tesitifedconcerning it beforeme on June 28, 1968, in thisproceeding. Thereafter, on July 10 he was notified that hiscontract was being terminated for failure to pay his bill.Smith, like Malvasi(supra),was having serious carrierproblems which involved the loss of a substantial amountof collections.Not only did he have to subsidize theseboys to keep them on their routes but was plagued bytheir continued withholding part of their collections whiletheyremained.Thearea,likeMalvasi's,wasadeterioratingone,andwas recognized as such byRespondent.Until January 1968 he never had "owed abalance" on his bill but by that time the situation wasbecoming so critical and the help from Respondent someager that he became desperate. He spoke with Kennedyfive orsix timesand explained to him that the only thingthat could straighten the situation out was more money.Each time Kennedy would recommend that he sign the"two cent agreement," the arrangement rejected by thedistributors because it involved an agreement to handleinserts(supra),Smith refused.Kennedy offered noalternativeSmith'smost recent contract, signed in June 1967,provided him a $26 weekly increase, after Smith hadasked for a $55 to meet his peculiar route problem.Similarly,promotionmoney such as was consistentlygiven tonon-uniondistributorsNapier,Bovalino, andFriedman(supra),was reduced from $1949 in 1965, to$614 in 1966, with no promotion payments since May ofthat year.The termination of Smith's contract for non-paymentof his bill in July 1968 does not ring completely trueObviously he was, like Malvasi, enmeshedin economictroubles not of his own making and was driven to theexpedientofwithholdingfrom his bill.MeanwhileRespondent's only assistance was to seek to force uponhim the 2-centagreementbeing opposed by Smith'sbargaining representative. Smith, like many of the otherorganized distributors, was placedin aneconomic bind bythe simple expedient of withheld production money whilenon-uniondistributors in precisely the same situation werefavored. Finally in July, after testifying before me in June,hewas terminated for bills that had begun to run inJanuary. Upon all of the foregoing I have no alternativebut to conclude that the termination of Norman Smith'scontract was unlawful discrimination against him and wasnot for the reason assigned.12 Joseph A. Frey, Sr.Joseph A. Frey, Sr., was employed by The Herald for33 years, first in the mailing department, and since 1962asadistributorAs an employee in themailingdepartment he was President of Local 73 of MailersUnion, a Charging, Party herein. For reasons detailedhereafter he purchased a distributorship in 1962 andimmediatelybecame active in the Association andaccording to President Rogers was the one responsible forthe Association's affiliation with Local 200, the Union Infact Rogers testified that it was a source of resentment tohim that the Mailers Union had loaned $500 to theAssociation, a transaction which he considered a form ofharassment of the Company.Joseph Frey, Sr , is further identified as the father ofCharles Frey, the distributor whose contract termination Ihave found to be a discrimination against him. As will beclear from further reading herein the misfortunes ofCharlesFrey and of Reichert who succeeded to hiscontract most certainly stem from the relationship of thetwo Freys, for the reasons which followFrey's problems began with the automation of themailing room in 1962, at which time it became necessaryto layoff six mailers Frey was one of those involved Aspresident of the Mailers he was called in to discuss theproblem with Rogers, together with Lanza, the Mailer'schapel chairman, and Stone, a member of the local andmore recently its president. It was determined at thismeeting that six "situations," as the jobs were called, hadto be abolished but that every effort would be made tolighten the burden of those laid off Five of the six weretaken care of by reassignment, three of them being placedon the substitute list, an arrangement which would providethem with a reasonable amount of employment, with theassurance of full employment as new "situations" werecreated thereafter.Frey, the top man on the list washandledindifferentfashion.Hewasofferedadistributorship franchise,withRespondent loaning him$13,000 to cover its cost, repayment to be at the rate of$15 per week after the first six months. In return Freyagreed not to assert his seniority on the substitute list inthe mail room. This arrangement was intended, accordingtoRogers, to assure the three laid off mailers maximumemployment as substitutes.On January 9, 1967, Frey was called by ChapelChairman Lanza to come to work in the mail room as anextra employee, there being no one available on thesubstitute list."He reported to Foreman Peitz whoassigned him to a job on the inserting machine. At 2 p.mhe was taken off this machine and assigned to "the line,"a job requiring the simultaneous performance of a numberof operations and considered by Frey as the most difficultin the mail room. Later in the day Foreman Peitz calledFrey to a meeting with himself and Lanza and Stone oftheMailer's Union. Peitz told them that he was supposedto fire Frey but could find no basis to do so. Peitz wenton to say that actually Frey had done a good job and hecould not understand why he (Peitz) had been put on thespot, for if Frey was permitted to return to work on thefollowing day it would be Peitz who would be fired.Lanza, of the Union, corroborated Frey's account of theincident, describing the complicated job to which Frey hadbeen assigned, the constant inspection of his work byForeman Peitz and the fact that when, in the course of theconference with Frey as described above, the group went"The credited testimony of Lanza and Union President Stone THE HERALD CO.441toRogers' office, Peltz spoke privately to Rogers andthen returned to the group stating that he had orders tofireFrey if he returned to the mail room on the followingmorning. Frey did not thereafter work in the mail roomHe continued to operate his distributor franchise. Rogers'explanation of his position bears repeating thus:A. I had no objection to Joe Frey working in myMailing Room. He had worked there for twenty-fiveyears, but on this particular occasion, he had-promisedthat he would not step into that mail roomas long ashe was a franchised distributor He made that promiseto Bob Glicker in my office and I reported - I knewthat the Mailers knew this, and I knew that Mr. Lanzaknew this, and this is why I told him that I didn't thinkthat Joe Frey should work in my Mail Room when Ihad apromisethat he would not.Q.What was so terrible about Mr. Frey being adistributor and coming to work in the Mail Room whentherewas no oneelse available?What was it that youobjected to in that relationship?A. I had no objection except I was not convincedand I'm not convinced today that there was no one elseavailable.Q. Even if there was someone available, Mr. Rogers,What difference would it make to you as long as JoeFrey was capable of performing that job whether or notJoe Frey worked in your Mail Room?A. Simply that the man had made a promise that thejob would go to other people.Q Did you have any knowledge that there werecertain people available who were not called on thatday9A No, not on a particular day, but they had beencalled repeatedly over the many months, as a matter offact, for five yearsFrey's exclusion from the mail room did not end hisdifficultieswithRespondent It will be noted that Freywas among those who had sent letters in August 1965 toRespondent refusing to handle inserts, and becameembroiled in a heated argument with Rogers and Feltsover the merits of the distributors' protestOn October13, 1967, Frey had a meeting with Rogers, Kennedy andFelts.Rogers reminded him that therewas stilla balancedue of $10,140 on his franchise and that unless he repaidithis contract would not be renewed. A bill for theamountof the debt had several days previously beenmailed to Frey. Rogers' explanation of this demand wasbased upon the contention of distributors that they wereemployees and not independent contractors and thatgiving them an interest free loan would be an unfair laborpractice.He quotes himself astellingFrey: "Joe, youknow very well that we don't want you as an employeeand you don't want to be an employee of ours, but in viewof thisDecision(3-RC-3965), I have no choice but to askyou to pay up the $10,000 Now, if you do that, we'llcontinue your contract,we'll continueto do business withyou as we always had as an independent franchiseoperator." Both Rogers and Kennedy were adamant onthematter of repayment,suggestingwhen Frey soughtrelief that his personal savings should be ample to cover itand that if he wouldsignthe two-centagreement(supra),he would have funds to pay off the loan or that he couldobtain a loan from the SmallBusiness.AdministrationFinally,afterbeingextended for two weeks Frey'scontract was sold in April 1968In assessingRespondent's reasonfor calling in JosephFrey's loanand sellinghis contract one item of testimonyismost significant.ThusDaniel,Rothchildcrediblytestified that on an occasion in early 1966 when he wasconsidering selling his franchise to Charles Frey, Joseph,Frey, Sr's son, he-consulted with Kennedy after learningthatKennedy had misrepresented the value of theRothchild franchiseWhen he asked Kennedy why he haddone this, Kennedy replied, "We've,got too many Frey'saround here already."EverythingaboutRespondent'stransactionswithJoseph Frey, both in his mail room employment and thetermination of his contract, amply demonstrates that itwas determined to eliminate Frey, in keeping with itsobservationtoRothchild.Freywas responsible forbringing in the Union as affiliate to the Association andhisMailers' Union loaned money to the Association at acriticalpoint in its existence, and Rogers' testimonyforcefully demonstrated his knowledge and resentment ofboth.Moreover his testimony quoted above explained thereason for calling in the loan tied it directly with theRegionalDirector's decision in the representation casewhich he had resisted in every other respect up to andthrough this proceeding. Upon all of the foregoing I amfullypersuaded that Joseph Frey, Sr. was deprived ofsubstitute work in the mail room, as described above, andhis contract as a distributor was taken from him not forthe reasons assigned but because of his close ties with theunions involved herein and with their activities in behalf ofthedistributors,thusconstitutingdiscriminations inviolation of the Act.1.The Refusalto Bargain with the MailersIntertwinedwiththerunningencountersbetweenRespondent and Joseph Frey, Sr , as described above, wasthe bargaining relations between the Mailers Union andRespondent, some of which has been alluded to above.TheMailersUnion has long been the recognizedbargaining representative of Respondent's employees in aunit described asAllemployeesperformingmailingworkatRespondent's Syracuse, New York plant exclusive of allother employees, office clerical employees, professionalemployees, guards and all supervisors as defined in theAct.Respondent in its Answer concedes the appropriateness ofthis unit as it does the existence of a current contractbetween itself and theMailers covering this unit. Asbargaining representative it was the Union that bargainedwith Rogers over the disposition of employees laid off in1962 as a consequence of automation, and among theresults of this bargaining was the establishment of thesubstitute list and the purchase of a distributorship forJoseph Frey, Sr.(supra)Employees Lanza and Stone, chapel chairman andpresident of theMailers, respectively, credibly testifiedthat prior to March 1967 there had been an upsurge ofwork in themailingroom. In part this-was created by anincrease of advertising inserts, much of which, because ofhelp shortage, had to be "farmed out" to the distributors,a condition that had caused the insert protests recordedhereinAs a consequence of this increase of work and shortageof workers the Union representatives met with Rogers anumberoftimesandrequestedtheadditionof"situations"in the mail room-a "situation"generallyspeaking being a full time position within the terms ofcontract definitionThese requests, it should be noted, 442DECISIONSOF NATIONALLABOR RELATIONS BOARDwere made contemporaneously with Joseph Frey's one dayassignment to the mail room in January 1967 to helprelieve the work pressure(supra)A meeting was held between Rogers and the Unionofficials inRogers' office on March 28, 1967, at whichtime the Union again protested the excessive amount ofinsertwork and the failure of Respondent to add new"situations."Then, as before, Rogers stated he "wouldlook into it."96 As the conversation progressed Rogersstated his irritation at the Mailers for loaning money tothe Distributors Association and Local 200, considering ita stab in the back He then chided them for hiring JosephFrey into the mail room, stating he did not want himthere(supra)Finally, he stated that if they agreed not tohireFrey he would talk with them about putting some"situations" in. The Union thereafter "made a deal" withFrey not to seek employment off the substitute list andthree stiuations have since been added.Citation of authority is hardly necessary to establishthat placing a condition upon bargaining such as a refusaltohirea certain otherwise qualified individual is anunlawful refusal to bargain.Upon employee Stone'scredited testimony that Rogers so qualified his addition ofsituations I so conclude and find.It is Respondent's contention that by the terms of thecontract in force between itself and the Mailers the subjectof adding "situations" was not a bargainable issue ThusSection 10 of the contract statesForemen of offices have the right to determine thenumber of men to be employed ... .and Section 18 states:It is expressly agreed that the rights and relations of theparties hereto are covered by the terms of this contractand scale of pricesThe agreement to the contrary notwithstanding Rogerstestified that the subject of adding "situations" had comeup a number of times, "When they asked for it on thisparticular occasion, I told them I would investigate."Regardless of what rights in the matter may have accruedtoRespondent by the terms of the contract Rogers mostcertainly waived them by acceding as he didMoreover, inthe absence of a clear and unmistakeable showing that theMailers'hadwaived their statutory right to bargainconcerning additional "situations" it cannot be said thatfurther bargaining on the subject is precluded " I readnothing in the contract clause which gives the foreman"the right to determine the number of men to beemployed" that may be considered as an exclusive orunchangeable right, or one that cannot be waived asRogers waived it here. I accordingly reject Respondent'scontention that the contract precludes the bargainingwhich actually transpired.JAnalysis and Ultimate ConclusionsElsewhere in this Decision the issues as they are framedby the pleadings and proof are enumerated. To the extentpractical the conclusions set forth herein, as they relate tothe facts found above, will be considered in the sameorder1.The employee status of the distributorsIthadalreadybeenfoundandconcluded theRespondent is the employer of the distributors herein andthat these distributors are employees within the meaningof the Act. By way of summary, reference is made to theRegional Director's Decision and Supplementary Decision(Appendices A andB, infra)wherein it was determinedwithBoard approval that the distributors are in factemployees and not independent contractors or supervisors.Nor has it been established to my satisfaction that there isevidence not previously considered or available that wouldalter the final determination of their status. I thereforerenew my ruling made at the hearing that I am precludedfrom permitting the relitigation of this issue in a directlyrelated complaint case.68 I therefore conclude and find thatfor reasons previously discussed the distributors herein areemployees within the meaning of the Act.2.The single employer status of The Herald and PostStandardIt has been found that The Herald Co., is the employerof distributors involved herein(supra)Ithas also beenstipulated that the distributors of the Post Standard haveduties identical to those of The Herald Co., and aresubject to the identical direction and control. The recordis replete with testimony relating to the common controlof all distributors by management, including Rogers,Felts,and Kennedy Indeed at no point in the hearingbeforeme was it seriously contended that the twonewspaperswere separate entitiesOutstanding laboragreements are in force with the two papers in common,pay checks for both are issued by The Herald, andstructurally the Post Standard was described by PresidentRogers as a division of The HeraldUpon all of the foregoing I conclude and find that thecriteriafor single employer status established by theBoard" exists with respect to the two newspapers hereinand that the Post Standard and The Herald constitute asingle employer of the employees involved herein3The status of William DempseyIn its answer Respondent denies that William Dempsey,identifiedintherecordasa representative of theNewhouse interests, is an agent or supervisor ofRespondent Elsewhere herein I have relied upon credibletestimony to find that Dempsey, in the company ofadmitted supervisors,made statements to employees inbehalf of management and in support of its position in theexisting labor dispute.Thus he met with Irving andRothchild, and canvassed a number of other distributorsto ascertain their position in the anticipated strike activityUnder such circumstances, and in the absence of anyevidence to the contrary, I conclude and findWilliamDempsey to be an agent of Respondent in the matters inwhich he is found to have participated"Rogers confirmed these requests,stating that he had investigated thesituation each time but found no need He did agree,however, in April1967 to adda new situation This decisionoccurreda month after theMailers filed its unfair labor practice in the instant proceeding"New York Mirror,151NLRB 834"Pittsburgh Plate GlassCo v N LR B.313 U S 146, 162,N L R BvSagamore ShirtCo, 365 F 2d 898(C A D C),N L R B v UnionBrothersInc.403 F 2d 883, 887 (C A 4)"Editorial."El Imparcial, Inc ."123 NLRB 1585, 1593 THE HERALD CO.4434. Interference, restraint, and coercion5.Therefusal to bargain with representatives of thedistributorsUpon evidence credited by me I have made positivefindings of actions by Respondent's officials, agents andsupervisors alleged to constitute interference, restraint andcoercion of its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.Thus as appears in considerable detail heretoforeRespondent'ssupervisorsConboy,Mulvey,Felts,Meadvin, Monticello, Kennedy, and Kruger systematicallyquestioned distributors concerning their union preferences,attitudes, and membership, the nature of union meetings,and whether or not they had attended or planned to attend(supra)Similarly it has found that distributors weresought out by management, including Conboy, Felts,Monticello,Meadvin, Kruger, Caruso, Kennedy, Rogersand Dempsey and in various and sundry manners werethreatened and warned that their contracts would not berenewed, promotion moneys would not be available tothem, and that other beneifts would be withheld unlesstheywithdrew from the Association and Union, anddesisted from the organized effort in which they wereengaged(supra)In the same vein these same individuals,ithas been found, assured distributors of better conditionsand working facilities if they would forsake the Union(supra)And in this respectit iswell established that on atleast three occasions CirculationManager Felts preparedunion resignation letters to facilitate the withdrawal.(Supra)On numerous occasions management, through Conboy,Monticello and Felts made it clear to employees, forexample, Flaherty, Bolognone, Lormi and Charles Frey,that Respondent had spies at the union meetings(supra).And on one occasion Conboy sought to enlist anemployee, Sutton, to engage in the surveillance of ameeting and report to him those who attended(supra).Onanother occasion Conboy forbid Flaherty "talking up" theUnion on company property(supra)As previously noted above and as found in detail aboveKruger,Felts,Kennedy,MulveyandRogerssystematically engaged in soliciting the withdrawal fromtheUnionby threats and by promise of addedcompensation to the distributors, includingGriffith,Rothchild, Parkinson, Lorini,Malvasi, Garris, Bologone,and others(supra).In the course of the campaign summarized abovemanagement representatives were constantly remindingthe distributors that Respondent would never bargain withtheUnion and that Newhouse, the owner, would spendmillions to defeat it.The foregoing course of action on Respondent's partillustrates the classic form of an effort to defeat theorganizationofemployeesThusbywidespreadquestioning,threatsandpromises related to unionmembership and withdrawal from it, by aiding in suchwithdrawals,byimposingarestrictiononunionsolicitationson company time, by engaging in thesurveillance of unionmeetings, by enlisting spies fromamong the employees and by stating an unalterabledetermination not to bargain with the representatives ofitsemployees, by soliciting contracts from individualemployees, by all of these, readily recognized as a positivecampaign to undermine and defeat the Union, I concludethatRespondent thereby interfered with, restrained andcoerced its employees in the exercise of their right ofself-organization in violation of Section 8(a)(1) of the Act.a.The appropriate bargaining unitIt has been found by the Regional Director with Boardapproval and I therefore conclude and find that thefollowing is an appropriate unit for collective bargaining.All city, motor route, street sales, country and suburbandistributors employed by the Employer at Syracuse, andthe centralNew York area, but excluding all otheremployees,officeclericalemployees,guards,professional employees and supervisors as defined in theAct.b.The Union's majority statusAn analysis of the authorization cards signed by thedistributors and given to Union discloses that a total of 54of Respondent's 104 distributors designated the Union astheir representative on or before June 24, 1966(supra). ByDecember 1, 1966, a net addition of 5 distributorsincreased the majority of the Union to 59(supra)Uponthis clear showing of a greater majority I conclude andfind that at all times after June 24, 1966, and afterDecember 1, 1966, a majority of Respondent's employeeshadauthorizedtheUnionastheirbargainingrepresentative.Moreover, based upon the results of theelection held in Case 3-RC-3965 on January 4, 1968, andthereafter certified by the Regional Director on January23, 1968, I conclude and find that 63 of Respondent's then109 distributors selected the Union as their bargainingrepresentative and, as certified by the Regional Director,itisdesignated as the distributor's exclusive collectivebargaining representative, pursuant to Section 9 of theAct.cThe demands for and refusal of collectivebargainingIthasbeenfound that on numerous occasionsbeginning on June 24, 1966, to the present time, andspecifically on that date, July 5, 1966, on January 6, 1967,andmost recently after the Union's certification, onFebruary 1 and 12, 1968, the Union requested ofRespondent that it be recognized by it as the exclusivebargaining representative of the distributors and thatnegotiations of a collective agreement be commenced(supra)In response to these requests, and in particular onJuly 6, 1966, January 6, 1966, and February 8, 1968, theRespondent has specifically refused to either recognize theUnion's majority status or bargain with it on behalf of thedistributors.Ihave concluded and found that between June 24,1966,and January 23, 1968, the date of the Union'scertification, the Union represented, in fact, a majority ofRespondent's distributors. It is well settled, of course, thatan employer may insist upon a Board election as proof ofa union's majority. None was ever insisted upon here,Respondent vigorously protesting at every turn that thesewere not employees. It is equally well settled that anemployer may not lawfully refuse to bargain if such arefusal is not motivated by a bona fide doubt as to theUnion's majority status in an appropriate bargaining unit,"but rather by a rejection of the collective bargainingprinciple or by a desire to gain time within which to 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDundermine the union."S0 Respondent during this periodspecifically rejected every overture directedto bargainingand has consistently engaged in conduct which I found toconstitute unlawful interference, restraint and coercion(supra),andhasterminatedthecontractsof12distributorsforreasonswhich I have found to bediscriminatory(infra)Based upon the nature of theconduct itself, as well as upon the very testimony ofRespondent's officials, I find this conduct to have beencalculated to undermine the Union's established majority.Under such circumstances I have no hesitancy inconcluding that Respondent's refusal to bargain with theUnion during the period between June 24, 1966, andJanuary 23, 1968, lacked the good faith required of it andaccordingly constitutes a refusal to bargain in violation ofSection 8(a)(5) of the Act, as well as further interference,restraint and coercion in violation of Section8(a)(1) 51Since January 23, 1968, the Respondent, pursuant toSection 9 of the Act, was obliged to recognize and bargainwith the Union as the certified bargaining representativeof its distributors. This it has expressly refused to do,despitethemandate of the Act and the Board'scertification.Under such circumstances I find thatRespondent's refusal to bargain with the Union afterJanuary 23, 1968, constituted a further refusal to bargainin violationof Section 8(a)(5).d.Conduct constituting further refusals to bargainwith the Union as representative of the distributorsIn addition to the outright refusals to bargain with theUnion detailed above the facts found herein disclose apattern of conduct which I find to be equally unlawful.The handling of inserts, it will be recalled, was a matterof extreme irritation, as far back as August 1965 when thedistributors each wrote Respondent refusing to make theinsertswithoutaddedcompensation.BeginninginSeptember 1965 President Rogers initiated the solicitationof a new contractamongdistributors, the purpose ofwhich was to explicitly require the delivery of a "completepaper, including inserts." By June 24, 1966, many of thedistributors had signed new contracts at Respondent'sbehest,many others, for the most part active members oftheUnion, refused to -sign.The record is replete withevidence of Respondent's efforts after June 24, 1966 (bywhich time the Union had requested and been refusedrecognition), to procure signatures on new contracts, inmany cases in spite of the individual distributor'sprotestation that such matters should be handled throughthe employees' bargaining representative. Indeed it isstipulated among the parties that 60 such agreements wereobtained.(supra).Citation of authority is hardly necessary to concludethatan employer, faced with evidence of a union'srepresentativestatus,includinganofficialBoardcertification, is precluded from dealing individually withhis employees in matters of wages and working conditions.As Respondent has admittedly done so since June 24,1966, and again since January 23, 1968, that date beingtheUnion's certification, I conclude and find that by itsunilateralpromulgation of new and revised contractsamong its employees without consultation with the UnionRespondent has further violated Section 8(a)(5) and (1) ofthe Act."Joy SilkMills.Inc.85NLRB 1263, 1264, enfd 185 F 2d 732(C.ADC)"Irving Air Chute Co v NLRB ,350 F 2d 176 (C A 2).Ithas been found that the funding of distributorshipswithpromotionmoney was a standard practice inRespondent's operations(supra)This money was clearlya part of the overall remuneration of the distributor andbecause it so intimately affected the working relations ofthe distributor and his carriers it is most certainly aworking condition. To the extent that Respondent, uponthe intensification of the Union's activities after June 24,1966,withheld the promotion money of certain of itsdistributors, and refused at all times to discuss the matterwith representatives of the Union this clearly constitutedunilateral changes and curtailment of a vital element ofthe employee's wages. Obliged as it is to consult with theemployees'chosenrepresentativeuponrequestRespondent's refusals are in derogation of its obligationIaccordingly conclude and find that Respondent, by itswithholding of promotion money from certain of itsemployees,having first failed to consult with theirbargaining representatives, further refused to bargain inviolation of Section 8(a)(5) and (1).The matter of making inserts being a critical one withboth employees and management Respondent's efforts tosettle the matter would be understandable. By its letter ofOctober 27, 1967, announcing the rise in the price of thepaperitofferedalldistributorsanincreaseincompensation if they would sign an agreement to makethe inserts. This was referred to herein as the "two centagreement"(supra).QuiteapartfromRespondent'sfailure to consult with the Union in matters so vital to theemployees' income it chose to do so by imposing as acondition upon their added income, the withdrawing oftheirone objection, inserts, that was so vital to therunning labor dispute It is well settled that the impositionof such a condition is in itself an unlawful refusal tobargain,62 and I so conclude and find. And indeed byintruding itself unilaterally into the matter of increasedwages Respondent in this added respect also refused tobargain.By such conduct I conclude and find thatRespondent has further violated Section 8(a)(5) and (1) ofthe ActThe cancellation of turkey awards to certain of itsdistributors inNovember 1967 stands on no differentground. I see no cause to discuss whether turkeys are orare not an appropriate subject of bargaining here. Theawards were, in fact, an added emolument for increasedproduction.Whether this emolument would take the formof cash, or what cash may buy, is really immaterial. Whatismaterial is that certain of the employees were deprivedarbitrarily of their turkeys without any prior consultationwith their bargaining representative. This I conclude andfind to constitute a refusal to bargain in further violationof Section (a)(5) and (1) of the Act.In summary,itisto be noted that the record aboundsin testimony, including that of Respondent's own officialsand supervisors,which clearly portraysRespondent'scontinuing animosity to the Union and those who lead orespouse it. In this respect Respondent's witnesses amplyestablishnotonly that they refused recognition andbargaining but that they indulged in practices detailedabove that the Board and courts consistently considerunlawful refusals to bargain In an effort to justify itsconduct Respondent vigorously disavows any obligation tobargainwith representatives of its distributors for thereason that they are not employees. We have passed thispoint in assessing legal liability The Board has establishedthe employee status of the distributors with a degree of"Butcher BoyRefrigeratorDoorCo.127NLRB 1360. THE HERALD CO.445finalitywhich provides me no alternative but to concludeas I have" that these distributors are employees for thepurposesof the Act. Having concluded as muchRespondent's bargaining obligations to these employeesfrom the date upon which bargaining was first requested isfixed.Having flouted these obligations it follows that inthe respects noted above Respondent has refused tobargainwithitsemployees'exclusivebargainingrepresentative in violation of Section 8(a)(5), and hastherebyinterferedwith,restrainedandcoerced itsemployees in the exercise of their statutory rights inviolation of Section 8(a)(1).6.Refusal to bargain with the Mailers' UnionThe instant proceeding arises out of a consolidatedcomplaint which includes allegations based upon a chargefiledby the Mailers' Union in Case 3-CA-3179. Thecomplaint alleges in this respect and Respondent's answeradmits (1) that the following is an appropriate unit for thepurposesofcollectivebargaining"Allemployeesperforming mailing work at Respondent's Syracuse, NewYork plant, exclusive of all other employees," with theusualsupervisory, professional and guard exclusions, (2)Local 73 has been designated by the employees in thisbargainingunitastheirexclusivebargainingrepresentative, and (3) that by virtue of its representativestatus Local 73 and Respondent have executed collectiveagreements in behalf of the employees in the unit, themost recent of such agreements having an expiration dateofMarch 31, 1969. Upon the foregoing I conclude andfind Local 73 to be the exclusive bargaining representativeof Respondent's mailing room employees at all relevanttimes herein.As found above(supra)there was a need for additional"situations" in the mail room and bargaining had beenhad on the subject. Respondent tacitly confirmed this bycreating three new "situations" prior to the hearing beforeme. It is true, of course, that this matter of new"situations" had amounted to a running dispute betweenUnion and employer, but such is the ingredient ofcollective bargaining.What is not proper, however, wasthemanner in which this bargaining became intertwinedwith Joseph Frey, Sr., whose misfortunes are consideredelsewhere(supra)Insum it has been found thatRespondent, by Rogers, stated at one of his conferenceswith the Mailers' representatives that he was irritated thattheyhadgivenfinancialaidtotheDistributorsAssociation and had hired Joseph Frey into the mail room(supra)In conclusion he stated that if they would agreenot to thereafter hire Frey he would talk to them aboutadding new "situations."ClearlyRogers was insisting upon the exclusion ofFrey, a discrimination in and of itself(infra)as thecondition upon which bargaining over "situations" wouldproceedSuch a condition upon bargaining clearlydiscloses Respondent's bad faith in the matter, the like ofwhich has been consistently proscribed by the Boards' Iaccordinglyconcludeand find that by conditioningbargainingwith the Mailers upon their agreement not toseek the placement of Joseph Frey Respondent therebyrefusedtobargainwiththeexclusivebargainingrepresentative of its mail room employees in violation ofSection 8(a)(5) and (1) of the Act7.Unlawful discriminationa.The contract terminationsElsewhere in this Decision I have found facts whichestablish to my satisfaction that as the contracts ofRichard FlahertyDaniel RothchildElmer WiliHoward ReichertCharles FreyWilliam IrvingArthur PichettePeter MalvasiWilliam GriffithJoseph A. Frey, SrWilliam SpringNorman Smithcame before it for consideration either at renewal time orwhen Respondent chose to consider it Respondent interminating such contracts or refusing to renew them didso not for the reason assigned but in each case because ofthe particular distributor's interest or membership in theUnion. Upon review of all findings and conclusions madeto this point it is apparent that Respondent's action wasmotivated by the same determination to thwart the Unionaswasmanifest in its other unlawful conduct. Iaccordingly reaffirmmy findings and conclusions madepreviously that the termination of the contracts of thedistributorsnamed above constituted discriminationagainst each of them in violation of Section 8(a)(3) of theAct, as well as interference, restraint and coercion of itsemployees in violation of Section 8(a)(1).bMiscellaneous discriminationsDetailed in the findings herein are a number ofincidents which in each case relate, as described, to theunion membership of the individual concerned. I refer to(1) the denial of a loan to Daniel Rothchild(supra)(2) theinsistence that Joseph Frey, Sr., immediately repay a$10,000 loan to the Company(supra)(3) the withholdingof usual bonus money from Reichert(supra)(4) therefusal to follow its customary policy of reimbursingReichert for corner box losses(supra)(5) the withholdingofReichert's "Sunday allowance"(supra)and (6) thewithholding of promotion money from a considerablenumber of distributors who were members of the Unionwhile continuing payments to those who were not(supra)Each employee upon whom these reprisals were visitedwas closely tied to the Union. Thus Frey was the one whobrought in Local 100, and Rogers knew it Reichert wasthe replacement for Charles Frey whom Rogers wantedoff the job, stating "we have too many Freys here as itis."Rothchild was treasurer of the Association, and Irvingits president.In each instance Respondent seeks to assign economicor operational reasons for its action. What is significant isthat the consequences always followed hard on the heelsof some particular phase of union activity, or, as theCourt of Appeals for the Fifth Circuit stated in ananalogous contextthedifficultiesinherent in his case only becameseriouslyunsupportable to his employer when hebecame secretary of the Union ....ssUponalloftheforegoingfindings,includingRespondent's manifest antipathy to the organizing effortsof its employees and to the Union, I conclude and findthat in the instances enumerated above Respondent ineach case discriminated against the employee involved forreasons of union or collective activity thereby violating"N L R B v. Sagamore Shirt Co. supra"Butcher Boy Refrigerator Door Co, supra"Agwihnes,IncvN L R B. supra,fn 37 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(3) and(1) of the Actc.Respondent'sdefenseDetailed among the findings herein (supra) are accountsof the terminations of twelve distributors and of a numberof individual incidents, all of which are alleged to bediscrimination against the individual concerned by reasonof theirmembership in and activity on behalf of theAssociation, and thereafter the Union, or by reason oftheir participation in collective activities in support of theUnion's representative statusRespondent seeks to defenditsaction in these regards by reliance upon its unswervingposition that the distributors are not employees but areindependent contractors with whom it is free to deal as itsees fit.Additionally, it is contended that Respondent wasjustified in the actions which it took by the nature of theconduct and activities in which the distributors indulgedItisnecessary, therefore, to consider the employeeconduct which Respondent claims as justification.During the rocky course of relations between theAssociation and later the Union on the one hand andRespondent on the other, a variety of irritants emerged.These included the inserts, the refusal to obtain promotionmoney, the withholding of payments, Irving's criticism oftheCompany on a radio program, Wili's constantcriticism of company policy, Rothchild's alleged fight witha blind man, the hectic visit of Irving to Rogers' officeand many others already discussed.It is well established, of course, that an employer is freeto discharge an employee for any reason whatever, so longas it isnot motivated by the employee's participation inconcerted activities, or by his membership in or espousalof a labor organization. Thus as was stated by the UnitedStatesCourt of Appeals for the Second Circuit inN L R B. v. Great Eastern Color LithographicCorporation: 56The issue beforeus isnot, of course, whether or notthere existed grounds for discharge of these employeesapart from their union activitiesThe fact that theemployer had ample reason for discharging them is ofnomoment. It was free to discharge them for anyreason good or bad, so long as it did not dischargethem for their union activityAnd even though thedischarges may have been based upon other reasons aswell, if the employer was partly motivated by unionactivity, the discharges were violative of the Act.The court at this point citedN.L R B v. JamestownSterlingCorp ,211F.2d725,726wherein it hadpreviously held-Ifemployees are discharged partly because of theirparticipation in a campaign to establish a union andpartly because ofsomeneglect or delinquency, there isnonetheless a violation of the National Labor RelationsAct.Quite apart from the foregoing, moreover, a study ofthe chronology of these instances discloses that many ofthe reasons assigned for the action taken occurred as longbefore as one or two years. Thus in his testimony Rogersrepeatedly offered as explanation of the termination of aparticulardistributor'scontracteventssuchastheThanksgiving 1965 failure to deliver papers, or the writtenrefusal to deliver inserts in August 1965 or one of themany other incidents of collective action that occurred in"309 F 2d352, 355the past. These, it would seem, might have been thesubject of disciplinary action when they occurred But todredge them up months, and sometimes years later tojustifya whole series of dismissals which, absent suchreasons,wouldclearlyhavetheappearanceofdiscrimination, presentsmore than a suspicion that thereasons given were but fabrications to disguise the trueone. I reject Respondent's reliance upon the allegedimproperconductofthedistributorswhosediscriminations are before me On the contrary I concludeand find that the contract terminations ofRichard FlahertyDaniel RothchildElmer WiliHoward ReichertCharles FreyWilliam IrvingArthur PichettePeter MalvasiWilliam GriffithJoseph A. Frey, SrWilliam SpringNorman Smithas well as the other discriminations found herein were theconsequence of Respondent's antipathy towards the Unionand its employees' efforts at self-organization. Such actionIfind to constitute discrimination in violation of Section8(a)(3) of the Act and interference, restraint, and coercionof employees in violation of Section 8(a)(1).V.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with the operations of theRespondent described in section II, above, have a close,intimate, and substantial relation to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYIhave found that Respondent has interfered with,restrained,and coerced its employees in numerousrespects, has discriminated against them, and has refusedtobargainwiththeirdulydesignatedbargainingrepresentatives. I shall recommend that Respondent ceaseand desist from this conduct and from giving effect to anycontract or agreement entered into with its employeeswithoutconsultationwiththeirexclusivebargainingrepresentative, and from in any other manner interferingwith, restraining or coercing its employees in the exerciseof their statutory rights.Affirmatively I shall recommend that Respondentreinstate the contracts of those distributors against whomIhave found it has discriminated, and make them wholefor such compensation as they may have lost as the resultof Respondent's discrimination against them. I shall alsorecommend that it make whole those employees fromwhom they have been found to have discriminatorilywithheld promotion money, and other compensation ofwhich they were discriminatorily deprived I shall alsorecommend that upon request Respondent bargaincollectivelywith the Union and with the Mailers, in theappropriate bargaining unit, on all matters affecting theterms and conditions of employment of the employeeswhom they representI shall also affirmatively recommend that the employeecontracts found to be discriminatorily terminated bereinstatedand that contracts be offered to employeeswhose contract renewal was discriminatorily refused. Ishall further recommend that promotion money, employee THE HERALD CO.447loans, contest participation funds and such other benefitswhich in the past have usually and regularly beenavailabletoemployeesbemade availablewithoutreferencetoanyemployees'membershipornon-membership in any labor organization; that uponrequestRespondent bargain with the Union and theMailers with respect to wages and working conditions onbehalf of the employees in their respective bargainingunits,and that Respondent post in appropriate placesnotice of its compliance with any order which issues as aconsequence of this Decision.RECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend" that the Herald Company andThe Post Standard Company, Inc., Respondent herein, itsofficers, agents, successors and assigns1.Cease and desist from:(a)Unlawfully interrogating its employees concerningtheirunionmembership and their union and otherconcerted activities(b)Threatening employees with discharge, contracttermination or other economic reprisal if they became orremainedmembers of Local 200 or the Association orgave aid or support to them or engaged in concertedactivities for the purpose of collective bargaining or othermutual aid and protection.(c) Promising employees economic and other benefits ifthey refrained from becoming or remaining members ofLocal 200 or the Association, or giving aid or assistanceto either of them.(d) Implying to employees that it was keeping undersurveillance the meeting places, meetings and activities ofLocal 200 and the Association and the concerted activitiesof its employees.(e)Promulgating a rule forbidding employees fromsoliciting in behalf of Local 200 or the Association oncompany property(f)Soliciting employees to engage in surveillance ofmeetings of Local 200 or the Association.(g)SolicitingthewithdrawalofLocal200 orAssociation memberships of its employees.(h)Warning employees that it will not bargain withtheir bargaining representatives(i)Solicitingemployees to sign new distributoragreements as a means of destroying the effectiveness ofLocal 200 or the Association.(l)Discouragingmembership inLocal200,theAssociation,oranyotherlabororganizationbyterminating or refusing to renew the distributor contractsof its employees, by denying them usual employee loanprivileges,withholding bonuses due them, withholding"Sundaysubsidies,"withholdingpromotionmoney,requiring them to pay up franchise debts, or by otherwisediscriminating against them in respect to hire or tenure ofemployment.(k)Discouraging membership in the Mailers Union orany other labor organization by refusing employment inthemail room, or otherwise discriminating against mailroom employees in respect to hire or tenure ofemployment(1)Refusing to bargain with Local 200 as the exclusivebargaining representative of employees in the followingunit found to be appropriate for the purposes of collectivebargaining.All city, motor route, street sales, country and suburbandistributors employed by the Respondent at Syracuse,and the central New York area, but excluding all otheremployees,officeclericalemployees,guards,professional employees, and supervisors as defined bythe Act.(m) Refusing to bargain with the Mailers Union withrespecttoadditionalsituationsorother terms orconditions of employment in the following unit found tobe appropriate for the purposes of collective bargaining.AllemployeesperformingmailingworkatRespondent's Syracuse, New York plant exclusive of allother employees, office clerical employees, professionalemployees, guards and all supervisors as defined by theAct.(n) In any other manner interfering with, restraining, orcoercing its employees, or unlawfully discriminatingagainst them in the exercise of rights guaranteed them bySection 7 of the Act2Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Reinstate or renew, as circumstances require, thedistributor's agreement with the following employees, andmake them whole for any loss of compensation suffered asa result of Respondent's discrimination against them:Richard FlahertyDaniel RothchildElmer WiliHoward ReichertCharles FreyWilliam IrvingArthur PichettePeter MalvasiWilliam GriffithJoseph A. Frey, Sr.William SpringNorman Smith(b)Make whole any and all employees who havesuffered loss of subsidies, bonuses, promotion moneys orother emoluments of value as a result of what has beenfound to be Respondent's discrimination against them.(c)Upon request, bargain collectively with Local 200 astheexclusiverepresentativeofallRespondent'sdistributorsintheunitdescribedabove,andifunderstandings are reached with respect to subject mattersunder consideration, embody such understandings insigned agreements.(d)Upon request, bargain collectively with the Mailers'Union on the subject of additional situations and all otherterms and conditions of employment as the exclusiverepresentativeofallRespondent'smailingroomemployees in the unit described above, and if anunderstanding is reached, embody such understanding in asigned agreement.(e) Post at its Syracuse, New York plant the attachednoticemarked "Appendix C."58 Copies of said notice, onforms provided by the Regional Director for Region 3,shall, after being duly signed by the Respondent be postedimmediately upon receipt thereof in conspicuous places,and be maintained for a period of 60 consecutive days.Reasonable steps shall be taken to insure that said noticesare not altered, defaced or covered by any other material."In the event that this Recommended Order is adopted by the Board,the words"Recommended Order" shall be deleted from its caption andwhereverelse it thereafter appears, andfor thewords "I recommend"there shall be substituted,"theNationalLaborRelations Board herebyorders""If theRecommendedOrder of the TrialExaminerisadopted by theBoard, the words"a Decisionand Order" shall be substituted for thewords, "the RecommendedOrder of a Trial Examiner" in the notice Ifthe Board'sOrder is enforced by a decree of the United States Court ofAppeals, thenoticewillbe furtheramended bythe substitution of the 448DECISIONSOF NATIONALLABOR RELATIONS BOARD(f)NotifytheRegionalDirector forRegion 3, inwriting,within20 days fromthe receiptof the TrialExaminer'sDecision,what steps it has taken to complytherewith S'DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held beforea hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act,theBoard has delegated its powers in connection withthese cases to the undersigned Regional Director 2Upon the entire record in this case, the RegionalDirector finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.2.The labor organization involved claims to representcertain employees of the Employer3.A question affecting commerce exists concerning therepresentationof certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.4.The Petitioner seeks a unit of all city, motor route,store sales, suburban, and country newspaper distributorsemployed by the Employer in the central New York area,or in the alternative any unit found appropriate herein.The Employerallegesthat its newspaper distributors areindependent contractors and therefore do not constitute anappropriate unit for the purposes of collective bargaining.The Employer further contends that if the newspaperdistributors are found to be employees, it then takes theposition that some of the newspaper distributors should beexcluded from the unit as supervisors within the meaningof the Act. Thereis nohistory of collective bargaining forthe distributors involved herein.The Employer is engaged in the publication andcirculation of a daily and Sunday newspaper in Syracuseand the central New York area. The Employer engagesapproximately106distributorsforthepurposeofdistributing its newspaper. These distributors are in thefollowing categories.City distributors,approximately 23 in number, for themost part distribute newspapers to carrier boys at one ormore stations or designated street corners.' The carrierwords, "a Decreeof theUnited StatesCourt of AppealsEnforcing anOrder,"for the words, "a Decision and Order ""In the event that this RecommendedOrderisadopted by the Board,thisprovision shall be modified to read:"Notify thesaidRegionalDirector, in writing, within 10 days from the date of thisOrder,what stepsthe respective Respondents have taken to comply herewith "'During the course of the hearing,the Employer moved that the hearingofficermake credibility determinations and submit them to the RegionalDirector.The hearingofficerreferred the motion to the Regional DirectorAs representation proceedings under Section 9 of theAct areinvestigationswhich are informal and nonadversary in nature and such determinationsare not necessary to the issuance of a Decision herein,Ifind nomerit tothe Employer'smotion Accordingly,it is hereby denied.'The Petitioner requested onMarch 8,and April 5, 1967,that thetranscript of the hearing herein be corrected in certainrespectsOn May23, 1967,I issued an Order to ShowCausethat theEmployer,inwriting,on or before June 1,1967, showcause, if any there be, why the transcriptshould not be corrected as requested by the PetitionerThe Employer didnot reply to this order The transcriptisherebycorrected as set forth inattachments"A" and "B"boys make house-to-house delivery to the subscribers inthe City of Syracuse and the immediate surrounding areaMotor route distributors,about 33 in number, primarilydelivertosubscribershouse-to-house in rural areas,placing the stick newspaper in a tube from theirautomobiles ' Some of the motor route men also havecarrier boys to whom they distribute newspapers.Street sale distributors,approximately five in number,deliver newspapers to dealers, such as drug stores, newsstands, grocery stores, hotels, and customers of this naturewithin the City of Syracuse.Suburban distributors,about 15 in number, delivernewspapers outside of the city and the motor routedistributor's area, up to approximately a 35-mile radius ofSyracuse.They deliver the papers to carrier boys anddealers and they also operate a motor route type ofoperation and deliver papers to carrier boys and dealerswithin their territoryCountry distributors,about 35 in number, delivernewspapers outside the 35-mile radius of Syracuse and areengaged generally in the same type of operation as asuburban distributor.Distributors involved herein are under the jurisdictionof the Employer's circulation department, which is underthe direction and supervision of a circulation managerwho is directly responsible to the publisher. Under theimmediate supervision of the circulation manager are fourdistrict supervisors, each of whom are in charge of thecirculation and distribution of the newspaper in a specifiedgeographicalareaAlso employed in the circulationdepartment are clerks and typists, a complaint clerk whoreceives telephone calls as to the delivery of paper, andcanvassers(solicitors)whocanvassandsolicitdoor-to-door newspaper subscriptions. The Employer alsoutilizes telephone solicitors, who solicit subscriptions overthephone, and two complaint men who deliver thenewspaper within the city limits to customers who reportthey have not received the newspaper. Both the complaintmen and telephone solicitors are under contractualrelationwith the Employer Also under the direction ofthe circulation manager is a transportation manager andtwo assistantswho are responsible for handling thenewspapers at the Employer's dock and distributing themto the distributors.The Employer prints five editions each day exceptSaturday and Sunday. The newspapers are picked up atthe Employer's dock by independent truckers and by someof the distributors, according to a schedule established andperiodically revised by the Employer.' The independenttruckers and some of these distributors transport bundlesof newspapers to the distributors at designated locations.Although it is alleged that the distributor pick the locationwhere the newspapers are to be delivered, the location issubject to the approval of the Employer and is approvedonly if the location is convenient. The distributors andindependent truckers who transport bundles of newspapersto distributors are paid by the Employer for the service.Prior to 1947, the distributors were employees of theEmployer and were called district managers. In 1947, theEmployer initiated a franchise system for the distribution'The distributor owns or rents the station'Stick is a prewrapped newspaper that is placed in a tube which is areceptacle furnished by the Employer and placed in front of the home forrural delivery, so the motor route distributor can place the stick newspaperinto the receptacle from his automobile'The parties agree, and I find, the independent truck drivers are notemployees of the Employer and are excluded from the unit THE HERALD CO.449of its newspapers, which is still in existence. The districtmanagers' title was changed to distributor (also callednews dealers in early contracts.) At that time, the districtmanagers' employment was terminated and each wasasked to sign a franchise agreement.' Each of thedistributors executed a franchise agreement which was fora definite term, the motor route franchise agreement for aterm of three years and the city distributor's for a term offive years. The territory of the distributor was establishedby the Employer and was substantially the same as thathe serviced as districtmanager.The work performed bythe distributor was substantially the same as he performedprior to the execution of the agreement, that is, thedistribution and delivery of newspapers to carrier boys,dealers, and subscribers, and collectingmonies.Districtmanagers were not liable for the nonpayment by acustomer, but as distributors they are responsible fornonpayment by a customer.Since 1947, as each contract reached its terminationdate, the Employer and the distributor executed a newform agreement for a definite term. The term andcondition of each succeeding franchise agreement havevaried in certain respects. All of the franchise agreementforms, with blank spaces for the distributor's name andtermination date, have been drafted by the Employerwithout negotiation with the distributor. In 1965, thedistributors' attempt to negotiate the franchise agreementwas refused by the Employer. The distributors alsosubmittedaproposedfranchiseagreement to theEmployer in 1965, which was rejected. When the mostrecent contract franchise agreement form was drafted bytheEmployer in 1965, all of the distributors wererequested by the Employer to execute the new formagreement, notwithstanding that some of the distributorshad time to run on the existing contract. A majority ofthe distributors have signed a new form agreement whichruns for terms of from five to seven years. Thedistributors were told that they had to sign the new formofagreement and if they did not execute the newagreement, they had the choice of either selling theirfranchises allowing them to lapse at the termination date.The 1965 franchise agreement provides: (a) that theEmployer assigns and transfers to the distributor, therightsand privileges to sell and distribute newspaperswithin a specified territory for a definite time so long asthe distributor complies with the terms of the agreement;(b) that the Employer agrees to sell its newspapers to thedistributorand the distributor agrees to purchase thenewspapers needed to service all the customers within theterritory, at a wholesale and for a resale rate to carrierboys and dealers established by the Employer in theappendix to the agreement, and in the event the retailprice of the newspaper increases, the wholesale price maybe determined and increased by the Employer, but in noeventwould the wholesale rate increase result in amonetary difference to the distributor less than the presentdifference between the wholesale andresaleprice;' (c) thatthe distributor shall promote the sale of the newspaperand make every effort to increase the volume of businessby securing new subscribers; (d) that the Employer, fromtime to time, shall adopt suchsalespromotion programsas it deems necessary and supply the distributor withpromotional information of such programs, and if thenewspaper adopts any promotional devices involvingcollectionofinsurancepremiumand/ormagazinedistribution, the distributor shall collect or cause to be'The agreement provided for $1 00 consideration for the distributorshipcollected, the payment of premiums or applications whensuch are due;' (e) that the distributormaintainsthe rightto sell or distribute any newspaper or publication withinhis territory;' (f) the distributor shall diligently andefficientlymake deliveries of the complete newspaperintact, including preprints, supplements, and inserts;10 (g)that the distributor shall take delivery of the newspaper atplaces and times designated by the Employer; (h) that thedistributor shall post a bond equal to two weeks' bill;" (i)that if the distributor, during the life of the agreement,desires to sell,assign,or transfer his right under theagreement, he is to give the Employer a thirty (30) daynotice in writing, stating the sale price, purchaser, andwholesale rate of the paper, and the Employer has a thirty(30) day option to purchase the distributorship; (j) that thedistributor shall submit quarterly reports of customers foritsauditBureauof Circulation (this does not appear inthe street sales distributors' franchise agreement formcontract), (k) that the distributor, at his expense, willobtain andmaintainin force such insurance as required bylaw to carry on the distributorship; (1) that the means andmethods of collection, delivery and distribution of thenewspaper shall be in the exclusive control of thedistributor and not subject to control and supervision bythe Employer, and the distributor occupies, at all times,the position of independent contractor, controlling allways and means relating to the proper performance andcompletion of the contract; (m) that the distributor willpurchaseandmaintainand bear the expense of anyvehicle required in the performance of operating thedistributorship; and (n) that the Employer will not beresponsibleforany expense of the distributorship'soperation,socialsecurity, taxes, workmen's compensation,or the like.In addition to the difference between the wholesale andresale rate of the newspaper, the distributor income isderived from several other sources: (a) promotion money;(b) check of 50 cents per hundred draw on Wednesdays;(c) transportation checks; (d) insurance premium money;(e) $5 checks for daily inserts; and (f) other subsidies paidby the Employer to the distributors. None of the latter isincluded in the franchise agreement.The most recent contract of the Employer sets forth thewholesale and resale price of the paper. Prior to that time,the contract just set forth the wholesale rate. However, therecord shows that by a letter of the Employer dated inNovember 1957, other memos of the Employer, and'Since 1947,theEmployer has, on several occasions, unilaterallyincreased the wholesale and resale rate of the newspapers'The contracts prior to the 1965 contract did not provide for thecollectionof insurancemonies or premiums In recent years thedistributors protested the collection of insurance monies and it became anissue between the distributors and the Employer'There aretwo newspapersin the Cityof Syracuse,one is a morningpaper and one is the evening and Sunday paper involved herein Both ofthese newspapers are owned by the Employer and printed at the samepremisesTherefore,the only other newspaper possible for the distributorsto handle would be the other newspaper of the Employer.Some of thedistributorshave distributorships for both the morning and eveningnewspapers"Prior to the 1965 contract,thisprovision did not appear It firstappeared inthe 1965form agreement In the past several years,there hasbeen an issue between the Employer and the distributor as to thedistribution of the preprints,supplements, and inserts."Prior to the 1965 agreement the amount of bond to be posted was byagreement between the partiesAt onetime the Employer paid interest onthe bond monies deposited with it However, without consultation with thedistributor,theEmployer discontinued the paying of interest on bondmonies on deposit. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversations between the Employer and distributors, theEmployer had always established the resale price of thenewspaperAlthough some of the distributors have forseveral years charged carrier boys a resale rate higherthan established, the Employer had knowledge of thehigher rate. In 1947 when the franchise agreements wereestablished, the Employer, taking into consideration thedistributors' anticipated expense and the size and type ofthe territory, established wholesale and resale rates so thedistributor would receive a certain income. In subsequentagreements, the Employer established ceilings in thecontract, that is, if the distributors' draw (the number ofpapersadistributorpurchases) rose over a certainnumber, the wholesale price of the newspaper increased tothe distributor. If a distributor reported that his incomewas decreasing because the area was deteriorating, theEmployer told the distributor to bring in his expenserecords, and after looking them over, the Employer eitherlowered the distributor's wholesale rate or gave him aweekly subsidy to raise his income to keep the territory inoperation.Also,when one distributor sold part of hisfranchise to another distributor, the Employer reduced thewholesale rate to the seller in order to make up for loss ofprofit for the part of the territory the seller sold. As aresult of the method used by the Employer in 1947 inestablishing the wholesale rate of the newspaper and itschanging them for individual distributors over the years,the wholesale rates to the distributors are not uniform.The Employer, for the purpose of increasing circulationand subscriptions, from time to time conducts variouspromotional programs and contestsThese promotionsand contests provide for so much money or prizes for newsubscriptions obtained in a certain period of time. TheEmployer determines the number of promotions, the typeof promotions, the amount of prize money or what theprizes will be, provides the prize money and prizes, anddetermineswho is to participate in the promotionprogram or contest. Distributors have been expected andrequired to participate in the promotional activities. In thepast year or so, the Employer discontinued promotionalmoney to all except a few of the distributors. TheEmployer told some of the distributors who refused tosign the 1965 contract to sign it and promotion moneywould "flow like water."InNovember of 1957, when the Employer raised theretailprice of the newspaper, it increased the amountearned by the carrier boys and the dealers but did notincrease the income to the distributors. At that time itinstituted a plan by which the distributors would receive50 cents for every 100 papers draw on Wednesday Thiswas conditioned upon the distributor conducting trainingsessionswith the carrier boys and conducting a weeklycanvass to solicit new subscriptions. After that date thisdidnotapply to distributorswho purchased newdistributorships or to new distributors.When one of thedistributors was about to purchase a new distributorshipand learned that the 50 cents per 100 he was receiving onhis existing distributorship was going to be discontinued,he said he would not take over the new distributorship,and the Employer told him it would continue the 50 centsper 100 with the new distributorship. Although newdistributorsandthosepurchasingortransferringdistributorships do not receive the 50 cents per 100 drawonWednesday check, they are expected to conduct thetraining sessions and a weekly canvass.Some of the distributors own their own trucks and paytheirtruckexpense.':However,when a distributorpurchases a truck, the Employer gives him an interest-freeloan and a weekly transportation check for the hauling ofthe newspapers. A portion of the weekly transportationcheck is for payment of the loan and the remainder is tocover the expense of operating the truck or a subsidySince 1933, the Employer has available to subscribersan accident policy with a premium of 10 cents a week as ameansofpromotingnewspapersubscriptions.Thepremium is billed to and collected by the distributorthrough the carrier boy Although the contracts prior to1965 stated nothing about the insurance policy orcollectionof the premium, the distributor has beenobligated to collect the premiumsUp to 1959, thedistributor got 1 1/2 cents for each 10 cents premiumcollected. In 1959, the Employer, without consultationwith the distributors, reduced this to I cent per 10 centspremium collected.When a policy is cancelled or a partymoves, the insurance premium is still billed to thedistributor for a period of three weeks until it is removedfrom the roll, and the distributor is liable for thispremium.When one of the distributors complained thathe lost money on poor-paying or cancellation of insurancepolicies, the Employer told him to "throw in a few extraorders" and get the money back that way" When a policyis cancelled out, the distributor has to report in writing tothe Employer the reason for the cancellationThe Employer prepared a letter which stated thatbecause of the added expense of operating the truck, therewould be an additional five cents a week service charge,and had one of the motor route distributors deliver it toeach of the subscribers in his territory. The letterindicated that it was from the distributor The 5 cents wasdivided; 2 cents to the distributor and 3 cents to theEmployer. Although the distributor protested he wouldlosemoney through the loss of subscribers, the Employerinsisted he institute the service charge. As customers werelost, the service charge remained in effect about a week,and the Employer thereafter gave the distributor a weeklysubsidy check to make up for the loss of income resultingfrom the loss of subscribersWhen papers are lost or stolen, the Employer replacesthe papers without cost to the distributor, and the streetsales distributor may return extra papers.The franchise agreement states that the distributor maysell, transfer, or assign his distributorship. Since 1947 over100 of the distributors have transferred or have sold theirdistributorships.As stated above, when a distributor isgoing to sell, transfer, or assign his distributorship, hemust give the Employer a 30-day option to purchase thedistributorshipAt the time a sale is consummated, it isgenerallyathree-partyarrangementwith the seller,purchaser, and a representative of the Employer present.The seller signs the release to the Employer, and theEmployer executes a new agreement with the purchaser,usually for an extended period of time. Therefore, when adistributor is going to sell his distributorship, the value ofthedistributorshipdependsupontheEmployer'sagreement to renew or extend the present franchise. WhenZimmer, a distributor, was going to sell his franchise andbuyanother,hemade arrangements to sell hisdistributorshiptoIrvingfor$10,000.However, thecirculationmanager told Zimmer that he was to sell it toMr. Rothschild, who at the time was a district supervisorfor the Employer, for a sum of $9,000, which Zimmer did."The Employer does not require the distributor to have its name on thetruck"The distributor and the carrier boy each get so much for every newsubscriber THE HERALD CO451As a result,the Employer gave Zimmer a lower wholesalerate on the distributorship he was purchasing to make upthe $1,000,and also gave Rothschild a lower wholesalerate on his papers in order to make up for a loss ofseverance pay In 1957,the Employer wanted Meadvin, adistributor,to become a district supervisorMr Irving,who at that time had a distributorship,was called in andasked if he wanted to buy Meadvin's territoryAfterlearning thatMeadvin'sgross was less than his, Irvingasked why he should buy the territory and was told by thecirculationmanager that the territory was down becauseof summer vacation and there was more promotion moneyinthisterritory than in the former The circulationmanager told Irving that if there wasn'tany increase inthe income,to come in and see him at a later date, whichIrving didThe circulation manager told Irving when hecame in,that he would see what he could do about itLater,the circulationmanager told Irving he could donothing for him Thereafter,Irving put in extra orders onpromotion that amounted to about $15 a week In tworecent incidents,theEmployer would not renew thedistributors'franchises,and they lapsed at the terminationdateThe Employer sold each of these territories for$15,000 and has offered this amount to the distributorsless the expense of operating the territory until the newdistributorstookoverTheEmployer'scirculationmanager testified that when the contract terminates thecustomers are the property of the Employer and it can sellthe customer list to a new distributor In one instance, theEmployer told a prospective purchaser of a franchise thatthe franchise grossed less than it did and thereby killedthesaleThe Employer required one distributor topurchase a portion of another distributor's territory andtold the prospective purchaser it would not allow the sellerto sell for one cent less than$2,000 Onlya few franchiseshave been assigned where the Employer was not a party tothe transactionThe distributors must deliver to subscribers and placehonor boxes(self-service news racks)inbuildings if theywant to or not,and regardless of whether or not it isprofitableIn one instance,the papers were taken fromthe honor box and the money was not placed in the box,which resultedin a lossto the distributor The Employergave the distributor credit for the papers takenTheEmployer has transferred subscribers from one territory toanother,and when the distributor complained it would notbe profitable to service the subscribers,the Employer toldthe distributor that if he did not service the subscribers,the Employer would put someone else in there who wouldThe carrier boys are obtained by the individualdistributorsThe Employer, from time to time, runs adsforcarrierboys and turns the replies over to thedistributorsThe number of carrier boys working with adistributor is determined by the distributor Some of thecountryand suburban distributors have entered intocontractswith sub-motor route distributors within theirfranchised territoryThe contractis similarto that whichthe distributors and Employer executedThe Employer issues instructions and memos to thedistributors in sandwich bags attached to the key bundles,letters,telephonecallsandpersonally,asto(1)complaints-handling and making reportson them,(2)investigatingand handling stop and start orders,(3)canvassing, (4) insuring preprinted inserts and supplementsin the newspapers,and (5)handling and participating inpromotional activities and contestsThe complaint(usually a customer not receiving thepaper or the failing to start the delivery of the paper to anew subscriber)isa form which lists the customer's nameand address and the nature of the complaint Thedistributor is to investigate these complaints as well asstops, and make a report on them The Employer has ameans whereby canvassers receive a certain amount foreach new order These new orders are turned over to thedistributor who is to check on the order to verify if it is avalid order or not and make a report to the EmployerThe Employer employs canvassers for the purpose ofobtaining new subscribers In connection with this, theEmployer notifies the distributors that he is to have acertain number of carrierboysavailable on certain nightsto assist the canvassersThe Employer stated that thedistributor is expected to participate in the canvassingThe distributors are given detailed instructions on how tohandle stop and restarts for subscribers on vacation TheEmployer has preprinted supplements such as comic andmagazine sections for the insertion in the Sunday paper,and advertisement sectaons for insertion in the daily andSunday papersSome of the preprinted advertisingsections are furnished by the advertisers and the Employerreceives a certain amount for inserting in each of thepapersThese are printed by another company anddelivered to the Employer who distributes them to thedistributor in the same manner as the regular paper, butseveral days in advance, with instructions for inserting inthe paper on a specific date The distributor distributes theinserts in advance to the carrier boy for insertion in thepaper on a certain date Because of the bulk of the paper,some of the carrier boys delivered the Sunday supplementwith the Saturday paper, which was the practice at onetimeHowever, because the advertising in the Sundaypaper costs more, some advertisers complained and theEmployer therefore instructed the distributorsthat theSunday supplement was to be delivered with the SundaypaperThe distributor gave these instructions to thecarrier boysWhen some of the carrier boys continued todeliver the Sunday supplement on Saturday,the Employertold the distributor thatunlessthis stopped, it woulddeliverthesupplementonSundaymorning and todischarge the carrier boyAlso, the Employer sent itsdistrict supervisor into the area to contact customers forthe purpose of determining if the Sunday supplement wasbeing delivered on Saturday or Sunday In its letters andmemos to the distributors the Employer lists the names ofsubscriberswho received the Sunday supplement onSaturday and states, "Please correct this conditionpromptly " The Employer unilaterally established that fora daily insert only, the city distributor is to receive $5 andthemotor route distributor$3The franchise agreementmakes no provision for this payment The distributorattempted to negotiate for one cent per insert and theEmployer refused to negotiate this with the distributorWhen the complaint clerk receives a call from withinthe city limits that a newspaper has not been delivered toa subscriber,the complaint clerk advises the complaintman who is an independent contractor,to deliver thepaper to the subscriber and the distributor is charged 25cents for each of these deliveries, which is not provided forin the contractSince 1947 the distributor has paid the expense ofoperating the distributorshipThe Employer has notincludedthedistributorsinitssocialsecurity,inworkmens' compensation benefits,norhas it madedeductions from the distributors'earnings for the taxwithholdingpurposesThedistributorreceivesnovacation,holidaypayorotherbenefitsfrom theEmployer If a distributor is absent for any reason, he 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtains his own substitute The Employer does not holdgroupmeetingswith the distributors.A few of thedistributors have held other jobs. The Employer does notrequire the distributors to keep any special type recordnor does it audit their books. However, the distributorsare required periodically to submita listof carrier boysand subscribers, and a list of expenses when thedistributor seeks to have his wholesale rate decreased.TheEmployerdoessendcanvassersintothedistributor's territory to seek new subscriptions It hassent the district supervisors into the distributors' territoryto investigate as to whether or not the Sunday supplementwas being delivered on Saturday, and how much thedistributor was charging the carrier boy for the paper.In determining the status of persons alleged to beindependent contractors, the Board has consistently heldthat the Act requires the application of right-of-controltestWhere the one for whom the services are performedretainsthe right of control of the manner and means bywhich the result is to be accomplished, the relationship isone of employmentWhile on the other hand where thecontrol is reserved only as to the results sought therelationship is that of independent contractors.' ° Theresolution of this question depends on the facts of eachcase, and no one factor is determinativeSome of the evidence such as the written agreement,stating the distributors are independent contractors whocontrol themannerand means of the distribution of thenewspaper,1B the distributor receives no vacation or otherfringebenefits, they pay their own expenses for theoperation of the distributorship, the Employer not makingpayroll deductions for tax withholding, or social security,workmens' compensation payment on behalf of thedistributors, indicates that the distributors are independentcontractors.However, the record clearly shows that inaccomplishing the distribution of its newspaper, anintegralpartof its operation, the Employer hasmaintained control over the distributors' earnings and themannerandmeans of accomplishing the results. Therecord shows that the distributors are not controlled byself-determined policy, personal investments, expenditures,andmarket conditions,butarecontrolledby theEmployer.The Employer unilaterally establishes andcontrols the various sources of income of the distributorsandminimises the distributors' losses by granting ofinterest free loans, subsidies, changes in wholesale rates,replacing stolen or damaged bundles, and expense checksforthetruckoperations.Although the franchiseagreement indicates that the distributor has a proprietaryinterest in the distributorship, the record established thatthe Employer controls the sale of the franchise and thedistributor must first obtain its approval before a sale of afranchiseisconsummated.The Employer maintainscontrol over themannerand means of the result to beaccomplished as evidenced by its memos, instructions andorders for handling complaints, canvassing, investigatingand stop orders etc. It isimmaterialif the control isexercised by suggestion and request rather than by directorders and is directed toward cooperativeassistance infulfillment of the agreement between the distributor andEmployer." As the Employer has maintained control overthe manner and means of the distributors' income and the"News Syndicate Co. Inc,164 NLRB No. 69;Cement Transport, Inc,162 NLRB No. 117,MisterSoftee ofIndiana,Inc.162 NLRB No 22;Sacramento Union,Inc,160 NLRBNo 117,BuffaloCourier ExpressInc,129NLRB 932, P GPublishing Company,114NLRB 60, andCarter Publications Inc,100 NLRB 599.result to be accomplished,Ifind they are not independentcontractors but employeesof theEmployer."TheEmployeralsocontends that some of thedistributors are supervisors becausetheyhire carrier boys,have contracts with other motor route men and hire parttime drivers and station managers It is clear,and theEmployer does not contend otherwise,that the persons soengaged by the distributors are not employees of theEmployerAccordingly,asthedistributordoes notexercise any supervisory authority over any employees ofthe Employer,Ifind that in their employment relationshipwith the Employer which is the only relationship relevanthere, the distributors are not supervisors within themeaningof the Act.18In view of the foregoing,and the record as a whole, Ifindthat the following employees of the Employerconstituteanappropriateunitforthepurposesofcollective bargaining within the meaning of Section 9(b) ofthe Act:All city,motor route,street sales, country and suburbandistributors employed by the Employer at Syracuse, andthe centralNew York area,but excluding all otheremployees,officeclericalemployees,guards,professional employees and supervisors as defined in theAct[Direction of Election"omitted from publication.]APPENDIX BSUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEPursuant to a Decision and Direction of Election issuedby the Regional Director on July 19, 1967, an election bysecret ballot was conducted in the above-captioned matteron January 4, 1968,under the direction and supervision ofthe undersigned,with the following results:Approximate number of eligible voters . . . 109Void ballots . . . IVotes cast for Building Service EmployeesInternational Union Local No. 200,AFL-CIO .. 63Votes cast against participating labor organization31Valid votes counted . . 94Challenged ballots . . 14"It is not the precise terminologyof the franchiseagreement thatdetermines the status of independent contractorsThe statusisdeterminedby theright-of-control test, stated hereinabove"Buffalo Courier Express Inc,129 NLRB 932, 936"News Syndicate Co, Inc,164 NLRB No 69, andBuffalo CourierExpres Inc.129 NLRB 932"News Syndicate Co, Inc,164 NLRB No 69, page 8"An election eligibility list, containing the names and addressesof all theeligible voters,must be filed with the Regional Director within seven (7)days ofthe dateof thisDecision and Directionof ElectionThe RegionalDirectorshallmake the list available to all partiesto theelection In orderto be timelyfiled,such list must be received in the RegionalOffice, The120 Building, 120 DelawareAvenue,Buffalo,New York 14202, on orbefore July 26, 1967 UnderBoard directives,no extensionof time to filethis listmay be granted except in extraordinary circumstances,nor shallthe filing of a request for review operate tostay the filing of such listFailureto complywith this requirement shall begrounds forsetting asidethe election wheneverproper objections are filedExcelsiorUnderwearInc,156 NLRB 1236. THE HERALD CO453Validvotes counted plus challenged ballots108Challenges are not sufficient in numberto affect theresults of the electionA majority of the valid votes counted plus challengedballots has been cast for Building Service EmployeesInternationalUnion Local No 200, AFL-CIOOn January 11, 1968, the Employer filed timelyobjections to conduct affecting the results of the electionThe objections are as followsOBJECTIONSIThe individuals who voted in the subject electionare not employees of The Herald Company within themeaning of the Labor Management Relations Act of1947asamended,butratherareindependentcontractors2There is additional and newly discovered evidence,not available at the time of the representation hearingwhich renders the Regional Director's determination ofemployment status unlawful and improper under all thecircumstances Such evidence is as followsInNovember of 1967, forty-seven of theCompany's newspaper distributors, whose status isthe subject of this proceeding, unilaterally increasedthe retail price of the Company's daily newspaper bycirculating among home delivery subscribers a noticeof such increase, and upon information and belief,implemented such notice by demanding and receivingsuch increased price from certain of said subscribersThe operative written agreement between theCompany and the vast majority of these forty-sevendistributors expressly provides that the Company hasthe contractual right to determine the resale price ofitsnewspapersImmediatelyfollowingthedistributors' aforesaid unilateral imposition of a priceincrease, the Company commenced an action underthe so-called Fair Trade Law of the State of NewYork (General Business Law, Article 369a) to enjointemporarily and permanently, the price increase inquestionThe evidence hereinabove referred to requiresinvalidationof the election and a reversal of theRegional Director's finding that the subject distributorsare employees sinceA A contract provision requiring the distributors toresell at rates established by the Company is significantinthedeterminationthatdistributorsarenotemployees, since employee status alone would subjectthe distributors to that type of controlB The distributors, by asserting the right to changeprices,are asserting a right consistent only with anabsence of employee statusC The assertion of the right to change prices iswholly inconsistent with the testimony offered at therepresentation hearing on behalf of the distributors andrelied upon by the Regional DirectorD The Court action brought by the Company torestrain the distributors from effecting an increase inthe price of the newspaper is completely consistent withthe absence of an employer-employee relationship sincethe actin is based upon provisions in contracts betweenthe parties entered into pursuant to a statute designedto legalize such contracts with persons not undercontrol as employeesE The Companyisaware of no Board precedent inwhich distributorspossessing a proprietary interest in their franchise ofsubstantial value, transferable by inheritance or sale,and who assert the right to modify or change thehome delivery price of the newspaperhave been held to be employeesThe foregoing evidence was not heretofore adducedinthisproceedingbecause the events in questionoccurred after the representation hearing closed3Through its unilateral imposition of an increase inthepriceoftheCompany's product (heretoforedescribed, and more fully explainedin a unionletter tosubscribers, Exhibit A hereto), the Union offered andgave to distributor-voters an unlawful inducement inthat the Union determined that an increase would beimposed, prescribed the amount distributors wouldreceive and thereafter put the increase into effect bynotifying subscribers, and by collecting and instructingcarrier boys to collect said increased amounts4Upon information and belief, the RegionalDirector, contrary to Board policy, failed to require theUnion and certain of the Company's distributors towaive their right to cite,as a basisfor objections to theelection,certainallegedunfair labor practices nowpending before the Board5 In a pre-election letter dated December 15, 1967, acopy of which is annexed hereto as Exhibit B, theUnion made a prejudical misrepresentation of law andfact, in part as follows"Now we have the United States Government on ourside "6In this same Exhibit B and in other literaturedistributed to voters in the pre-election period, (Exhibits"C' - "H"), the Union libeled the Company and itsproducts,misrepresented facts and law, vilified theCompany and its representatives, and offered otherillegal inducements to voters7TheUnion,during the pre-election period,threatened and coerced distributors James Cromer,John Commane, and others8The company respectfully requests a hearing uponthefore-goingobjections in accordance with theBoard's Rules and RegulationsOBJECTIONS NOS 1 2 and 3An examination of the objections indicates thatObjections Nos 1, 2 and 3 have been fully treated by theundersigned in his Decision and Direction of Election andby the National Labor Relations Board in its denial of theEmployer's request for review of that decision, and itsfurtherdenialoftheEmployer'smotionforreconsiderationOBJECTION NO 4Objection No 4 referring to the so-called "waiver", iswithout merit in view of the fact that it has been admittedthat the Employer has no knowledge as to whether or nota waiver has been filed The form presently required bythe Board, that is, a "Request to Proceed" was, in fact,filed 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDOBJECTION NO. 5The statement referred to in Objection No. 5 "Now wehave the United States Government on our side" must beread in the total context of the pamphlet referred to. Thisisone statement in a two-page letter- to the employeessetting forth the problems which the Union met in gettingto an election. It in no way indicated that the "UnitedStatesGovernment," that is, theNationalLaborRelations Board, has found the Employer guilty of anyunfair labor practices (cf.Mallory Capacitor Company, ADivision of P. R. Mallory &. Co , Inc.,161NLRB No.127).The statement merely reflects the fact that after anextremely lengthy hearing, a Regional Director Decisionand Direction of Election, a request for review by theEmployer and a motion for reconsideration by theEmployer, an election, has finally been scheduled. Theundersigned therefore finds that this remark did notinterfere with the election.OBJECTION NO. 6The undersigned has carefully examined the Union'sliterature referred to in Objection No. 6, and finds thatthere is nothing in these pamphlets or letters which is inany way outside the scope. of the policies and principlesset forth inThe Gummed Products Company,112 NLRB1092, andHollywood Ceramics Co, Inc.,140 NLRB 221.The campaign material is clearly of the type which canreadily 'be evaluated by the employees, and further, theEmployer had ample time to respond, to the Union'sstatement.The undersigned, therefore, finds that thismaterial did not interfere with the electionOBJECTION NO 7This objection has been withdrawn by the Employer.In itsobjections, the Employer has requested a hearing.The undersigned finds that there are no material questionsof fact requiring a hearing, and hereby denies the request.SUMMARY OF OBJECTIONSThe undersigned therefore finds that Objections Nos. 1through 6 do not raise substantial and material issues withrespect to the conduct and results of the election and theyare, therefore, overruled. The undersigned hereby issueshisCERTIFICATION OF REPRESENTATIVESPursuantto authorityvested in the undersigned by theNationalLaborRelations Board, it isHereby CertifiedthatBuildingServiceEmployees InternationalUnionLocal 200, AFL-CIO hasbeen designated and selected byamajorityof the employees of the above-namedEmployer,intheunitdescribedbelow,astheirrepresentativefor the purposes of collectivebargaining,and that,pursuant to Section 9(a) of the Act as amended,the said organization is the exclusive representative of allthe employees in such unit for the purposes of collectivebargainingwith respect to rates of pay, wages, hours ofemployment, and other conditions of employment.UNITAll city, motor route, street sales, country and suburbandistributors employed by the Employer at Syracuse, andtheCentralNew York area, but excluding all otheremployees,officeclericalemployees,guards,professional employees and supervisors as defined in theAct.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTunlawfully question our employeesconcerning theirmembership in Building ServiceEmployees InternationalUnion,,LocalNo.200,AFL-CIO,or Syracuse MailersUnion No. 73, or theDistributors'Association,oranyotherlabororganization,concerning their membership or any unionor other concerted activities.WE WILL NOTthreaten our employees with discharge,contract termination, or any other economic reprisal forbecoming or remaining membersof Local 200 or theAssociation,or for giving aid or support to either orbothof these organizations,orforengaging inconcerted activities for their mutual aid and protection.WE WILL NOTpromise our employees economic orother benefits for the purposes set forth above.WE WILL NOT imply to our employees that we arekeeping under surveillance the meeting places, themeetings and the activitiesofLocal200 or theDistributorsAssociation or the concerted activities ofour employees.WE disavow any rule purported to be a company rulewhich forbids employees solicitingmembership inbehalf of Local 200, the Distributors Association or anyother labor organization on companyproperty.WE WILL NOT solicit employees to engage in thesurveillanceofmeetingsofLocal200ortheAssociation.WE WILL NOTsolicitamong our employees theirwithdrawal from membership in Local 200 or theAssociation or any other labor organization.WE WILL NOTwarn our employees that we will notbargainwiththeirdulyestablishedbargainingrepresentative.WE WILL NOTsolicit our employees to sign individualdistributoragreements as a means of and for thepurpose of destroying the effectiveness of either Local200 or the Distributors Association.WE WILL NOTdiscourage membershipinLocal 200,theAssociation,or any other labor organization byterminatingorrefusingtorenew the distributorcontracts of any of our employees,or by denying themusual employee loan privileges,withholding bonuses duethem,withholdingSunday subsidies,withholdingpromotion money,requiring them to pay up franchisedebts, or by any other manner discriminating againstthem in respect to the hire or the tenure of theiremployment.WE WILL NOTdiscourage membership in the MailersUnion or any other labor organizations by refusing THE HERALD CO455employmentinthemailroomorotherwisediscriminating against mail room employees in respectto hire or the tenure of their employmentWE WILL,upon request bargain with Local 200 asthe exclusive bargaining representative of all employeesinthe following unit which has been found to beappropriate for the purposes of collective bargainingAllcity,motor route,streetsales,countryandsuburban distributors employed by us at Syracuse,and the central New York area, but excluding allother employees,office clerical employees,guards,professional employees,and supervisors as defined bythe National Labor Relations Act, as amendedWE WILL,upon request,bargain with the MailersUnion with respect to additional situations or otherterms or conditions of employment in the following unitfound to be appropriate for the purposes of collectivebargainingAllemployees performingmailingwork at ourSyracuse,New York,plant exclusive of all otheremployees,officeclericalemployees,professionalemployees,guards and all supervisors as defined bythe National Labor Relations ActWE WILL reinstate or renew,as the circumstancesrequire, the distributor'sagreement of the followingemployees,and will make them whole for any loss ofcompensation suffered by any or all of them as theresult of our discrimination against themRichard FlahertyDaniel RothchildElmer WiliHoward ReichertCharles FreyWilliam IrvingArthurPichettePeterMalvasiWilliam GriffithJoseph A Frey, SrWilliam SpringNorman SmithWE WILL make whole any and all employees whohave suffered loss of subsidies,bonuses,prome4ionmonies or other emoluments of value as a remit ofwhat has been found to be our discrimination againstthemWE WILL NOT in any other manner interfere with,restrain,orcoerceour employees, or unlawfullydiscriminate against them in the exercise of their rightsguaranteedby the National LaborRelations BoardAll our employees including distributors and employeesin the mail room are free to become or remain, or torefrainfrombecomingmembers of or withholdotgmembership from any labor organization,including Local200, the Distributors Association and the Mailers Uii'ionDatedByTHE HERALDCOMPANYTHE POST STANDARDCOMPANY(Employer)(Representative)(Tide)This noticemust remainposted for 60 consecutive daysfrom the date of postingand must not be altered,defaced,or covered by any othermaterialIf employees have anyquestion concerning this noticeor compliance with its provisions they may coinriica*edirectlywiththe Board'sRegionalOffice, Fourth Flour,The 120Building,120 DelawareAvenue,Buffalo,NewYork 14202, Telephone 842-3112